Exhibit 10.2

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

by and between

GLOBAL POWER EQUIPMENT GROUP INC.,

BRADEN HOLDINGS, LLC,

GPEG C.V.,

Innova Global Europe B.V.,

INNOVA GLOBAL INC.,

INNOVA GLOBAL OPERATING LTD.

and

1938247 ALBERTA LTD.

Dated as of

OCTOBER 11, 2017

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

Article I  DEFINITIONS


2

 

 

 

 

Article II  PURCHASE AND SALE OF SECURITIES


13

 

 

 

 

 

2.1

Basic Transaction


13

 

2.2

Purchase Price; Payment at Closing


13

 

2.3

Pre-Closing Adjustment to the Purchase Price


13

 

2.4

Post-Closing Adjustment to the Purchase Price.


14

 

2.5

Closing


15

 

2.6

Deliveries at Closing


16

 

2.7

Accounting Procedures


16

 

2.8

Allocation of Purchase Price


17

 

 

 

 

Article III  REPRESENTATIONS AND WARRANTIES OF SELLERS


18

 

 

 

 

 

3.1

Organization


18

 

3.2

Authorization of Transaction


18

 

3.3

Noncontravention


18

 

3.4

Brokers’ Fees


18

 

3.5

Ownership of Securities


18

 

3.6

Litigation


19

 

 

 

 

Article IV  REPRESENTATIONS AND WARRANTIES OF BUYERS


19

 

 

 

 

 

4.1

Organization


19

 

4.2

Authorization of Transaction


19

 

4.3

Noncontravention


19

 

4.4

Brokers’ Fees


19

 

4.5

Investment


19

 

4.6

Financial Ability to Perform


20

 

4.7

Investigation


20

 

4.8

Litigation


20

 

 

 

 

Article V  REPRESENTATIONS AND WARRANTIES ABOUT THE ACQUIRED COMPANIES


20

 

 

 

 

 

5.1

Organization, Qualification, Corporate Power and Authorization


20

 

5.2

Capitalization


20

 

5.3

Noncontravention


21

 

5.4

Brokers’ Fees


21

 

5.5

Real Property


21

 

5.6

Subsidiaries


21

 

5.7

Financial Statements


21

 

5.8

Absence of Certain Changes and Events


22

 

5.9

Legal Compliance


23

 

5.10

Permits


24

 

5.11

Undisclosed Liabilities


24

 

5.12

Environmental Matters


24

 

5.13

Taxes


25

 

5.14

Intellectual Property


26

 

5.15

Contracts


27

 

5.16

Insurance


28

 

5.17

Litigation


28

 

5.18

Labor Matters


29

 

5.19

Employee Benefits


29

-i-

--------------------------------------------------------------------------------

 



 

5.20

Customers and Suppliers.


30

 

5.21

Personal Property, Machinery, and Equipment


31

 

5.22

Accounts Receivable; Accounts Payable; Inventory


31

 

5.23

Warranties


31

 

5.24

Affiliate Transactions


31

 

5.25

Books and Records


31

 

5.26

GPTS; GPEG Hong Kong


31

 

5.27

Disclosure


32

 

 

 

 

Article VI  COVENANTS AND AGREEMENTS


32

 

 

 

 

 

6.1

Cooperation; Consents and Approvals


32

 

6.2

Access


32

 

6.3

Notification of Certain Matters


33

 

6.4

Operation of Business


33

 

6.5

No Solicitation


33

 

6.6

Supplements to Disclosure Schedule


33

 

6.7

Expenses


34

 

6.8

Confidentiality


34

 

6.9

No Public Announcement


34

 

6.10

Directors’ and Officers’ Indemnification


35

 

6.11

Employment Matters


35

 

6.12

Preservation of Books and Records


36

 

6.13

Transfer Taxes


37

 

6.14

Further Assurances; Transition Matters


37

 

6.15

Tax Matters


38

 

6.16

Restrictive Provisions


40

 

6.17

Release


41

 

6.18

Closing Indebtedness and Company Transaction Expenses


42

 

6.19

Release of Encumbrances; Letters of Credit


42

 

6.20

Pre-Closing Transactions


42

 

6.21

Termination of Intercompany Accounts


42

 

 

 

 

Article VII  CONDITIONS PRECEDENT


43

 

 

 

 

 

7.1

Conditions to Obligation of Buyers


43

 

7.2

Conditions to Obligation of Sellers


44

 

7.3

Frustration of Closing Conditions


45

 

 

 

 

Article VIII  INDEMNIFICATION


45

 

 

 

 

 

8.1

Survival of Representations, Warranties, and Covenants


45

 

8.2

Indemnification by Sellers


46

 

8.3

Indemnification by Buyers


46

 

8.4

Matters Involving Third Party Claims


46

 

8.5

Matters not Involving Third Party Claims


47

 

8.6

Limitations on Indemnification


47

 

8.7

Special Indemnification by Sellers


48

 

8.8

Exclusive Remedy; Waiver of Certain Damages


48

 

8.9

Mitigation


49

 

8.10

Adjustments to Purchase Price


49

 

 

 

 

Article IX  TERMINATION


49

 

 

 

 

 

9.1

Termination of Agreement


49

 

9.2

Effect of Termination


50

 

 

 

 

-ii-

--------------------------------------------------------------------------------

 



Article X  MISCELLANEOUS


50

 

 

 

 

 

10.1

No Third Party Beneficiaries


50

 

10.2

Entire Agreement


50

 

10.3

Succession and Assignment


50

 

10.4

Counterparts; Signatures


50

 

10.5

Headings


50

 

10.6

Notices


50

 

10.7

Amendments and Waivers


51

 

10.8

Severability


51

 

10.9

Construction


52

 

10.10

Incorporation of Exhibits and Schedules


52

 

10.11

Specific Performance


52

 

10.12

Governing Law


52

 

10.13

Submission to Jurisdiction; Waiver of Jury Trial


52

 

10.14

Disclosure Schedule


53

 





-iii-

--------------------------------------------------------------------------------

 



EXHIBITS AND SCHEDULES

Exhibit A

Agreed Accounting Policies and Principles

Exhibit B

Reference Statement

Exhibit C

Form of Transition Services Agreement

Exhibit D

Form of Escrow Agreement

Exhibit E-1

Estimated Closing Statement

Exhibit E-2

Estimated Balance Sheets

Exhibit F

Dutch Deed of Transfer

 

 

Schedule I

Sellers; Securities

Schedule II

Securities Purchased by Each Buyer

 

 

Disclosure Schedule

 

 



-iv-

--------------------------------------------------------------------------------

 



SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”), dated as of October 11,
2017, is entered into by and between: (i) Global Power Equipment Group Inc., a
Delaware corporation (“GPEG”); (ii) Braden Holdings, LLC, a Delaware limited
liability company (“Braden Holdings”); (iii) GPEG C.V., a Netherlands limited
partnership (“GPEG C.V.” and, collectively with GPEG and Braden Holdings,
“Sellers”); (iv) Innova Global Europe B.V., a Dutch besloten vennootschap met
beperkte aansprakelijkheid (“Innova Global Europe”); (v) Innova Global Inc., a
California corporation (“Innova Global US”); (vi) Innova Global Operating Ltd.,
an Alberta corporation (“Innova Global Operating”); and (vii) 1938247 Alberta
Ltd., an Alberta corporation (“247 AB” and, collectively with Innova Global
Europe, Innova Global US and Innova Global Operating, “Buyers”).  Each of
Sellers and each of Buyers is referred to in this Agreement individually as a
“Party” and together as the “Parties.”

RECITALS

WHEREAS, GPEG directly owns all of the issued and outstanding Equity Interests
of each of Braden Manufacturing, GPEG Hong Kong, GPEG LLC and GPTS;

WHEREAS, GPEG Hong Kong directly owns all of the issued and outstanding Equity
Interests of Braden China;

WHEREAS, GPEG LLC directly owns 99.997% of the issued and outstanding Equity
Interests of GPEG C.V. and GPEG directly owns 0.003% of the issued and
outstanding Equity Interests of GPEG C.V.;

WHEREAS, GPEG C.V. directly owns all of the issued and outstanding Equity
Interests of Global Power Netherlands;

WHEREAS, Global Power Netherlands directly owns all of the issued and
outstanding Equity Interests of each of BEBV and Global Power Professional
Services;

WHEREAS, Braden Manufacturing directly owns all of the issued and outstanding
Equity Interests of Braden Holdings;

WHEREAS, Braden Holdings directly owns 99.998% of the issued and outstanding
Equity Interests of GMex and GPEG directly owns 0.002% of the issued and
outstanding Equity Interests of GMex;

WHEREAS, Buyers collectively wish to purchase from Sellers, and Sellers wish to
sell to Buyers, Braden Manufacturing, GMex, GPEG Hong Kong, GPTS and Global
Power Netherlands (and indirectly BEBV, Global Power Professional Services and
Braden China, but excluding Braden Holdings and BMex);

WHEREAS, the Parties desire that, upon the terms and subject to the conditions
set forth in this Agreement, Buyers will purchase from Sellers, and Sellers will
sell to Buyers, all of the Securities in return for cash;

WHEREAS, in connection with the transactions contemplated by this Agreement, the
Parties wish to enter into a transition services agreement, to be entered into
as of the Closing, between Sellers, on the one hand, and Buyers and the Acquired
Companies, on the other hand, substantially in the form attached hereto as
Exhibit C (the “Transition Services Agreement”); and





 

--------------------------------------------------------------------------------

 



WHEREAS, the Acquired Companies operate as divisions, which are referred to as
Braden Europe, Braden USA and CFI.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the Parties hereby agree as follows:

Article I
DEFINITIONS

Unless otherwise expressly provided in this Agreement, the following terms, as
used in this Agreement, have the following meanings:

“Acquired Companies” means, collectively, (i) Global Power Netherlands, (ii)
BEBV, (iii) Global Power Professional Services, (iv) Braden Manufacturing, (v)
GMex, (vi) GPEG Hong Kong, (vii) Braden China, and (viii) GPTS, and each such
Entity is sometimes referred to herein as an “Acquired Company”.

“Acquisition Proposal” means any inquiry, proposal, or offer from any Person
(other than Buyers or any of their respective Affiliates) concerning (i) a
merger, consolidation, liquidation, recapitalization, share exchange, or other
business combination of the Acquired Companies, (ii) the issuance or acquisition
of Equity Interests of the Acquired Companies, or (iii) the sale, lease,
exchange, or other disposition of any significant portion (of 20% or more) of
the Acquired Companies’ properties or assets, in each case, taken as a whole.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person.

“Agreed Accounting Policies and Principles” means GAAP as in effect at the date
of the financial statement to which it refers, using and applying the same
accounting principles, practices, procedures, policies, and methods (with
consistent classifications, judgments, elections, inclusions, exclusions, and
valuation and estimation methodologies) used and applied by the Acquired
Companies in the preparation of the Financial Statements, subject in all
respects to the principles, adjustments, notes, and assumptions set forth on
Exhibit A.

“Agreement” has the meaning set forth in the preamble.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act, as
amended, and any other applicable anti-corruption laws or regulations.

“Authorized Persons” has the meaning set forth in Section 6.14(b).

“Base Amount” has the meaning set forth in Section 2.2.

“Base Working Capital” means: (i) with respect to Braden Europe, €16.0 million,
(ii) with respect to Braden USA, $6.0 million, and (iii) with respect to CFI,
$1.56 million.

“BEBV” means Braden-Europe BV, a Dutch besloten vennootschap met beperkte
aansprakelijkheid and wholly-owned Subsidiary of Global Power Netherlands.

“BMex” means Braden Manufacturing SA de CV, a Mexican sociedad anonima de
capital variable.





-2-

--------------------------------------------------------------------------------

 



“Braden China” means Braden Power Equipment (Shanghai) Co., Ltd., a Chinese
company and wholly-owned Subsidiary of GPEG Hong Kong.

“Braden Europe” means the business conducted by (i) Global Power Netherlands,
(ii) BEBV, and (iii) Global Power Professional Services.

“Braden Holdings” has the meaning set forth in the preamble.

“Braden Manufacturing” means Braden Manufacturing, L.L.C., a Delaware limited
liability company.

“Braden Manufacturing Allocation” has the meaning set forth in Section 2.8.

“Braden USA” means the business conducted in the name of, and under the division
that includes (i) Braden Manufacturing, (ii) GMex, (iii) GPEG Hong Kong, (iv)
Braden China, and (v) GPTS, but excluding the business conducted by Braden
Manufacturing under the name of CFI.

“Business Day” means any day other than a Saturday, a Sunday, or a U.S. federal
or New York State banking holiday.

“Buyers” has the meaning set forth in the preamble.

“Buyer Indemnitees” has the meaning set forth in Section 8.2.

“Cash” means, as of any time, with respect to any Person, the aggregate amount
of cash and cash equivalents on hand of such Person, determined in accordance
with the Agreed Accounting Policies and Principles.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“CFI” means the business conducted by Braden Manufacturing in the name of, and
under the division referred to as, Consolidated Fabricators, Inc., but excluding
the business conducted by Braden Manufacturing in respect of Braden USA.

“Claim for Indemnification” means a written notice by either Buyer to Sellers or
by either Seller to Buyers, as the case may be, asserting a claim under
Article VIII delivered in accordance with Section 10.6.  Such notice shall
provide, in reasonable detail, (i) a general description of the Losses that the
Indemnified Party has suffered, or is reasonably likely to suffer, (ii) the
dollar amount of such Losses (or an estimate thereof, if reasonably
determinable), (iii) the breach of representation, warranty, covenant, or
agreement set forth in this Agreement giving rise to such Losses, and (iv) the
facts and circumstances underlying such asserted breach.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” has the meaning set forth in Section 2.5.

“Closing Indebtedness” means, without duplication, all Indebtedness of Braden
Europe, Braden USA and CFI as of the Closing Date; provided that any amount of
Indebtedness taken into account in determining Working Capital shall not be
taken into account in determining the Closing Indebtedness.





-3-

--------------------------------------------------------------------------------

 



“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means any:  (i) option, warrant, convertible security, exchangeable
security, subscription right, conversion right, exchange right, or other right
that requires a Person to issue or sell any Equity Interests or other interests
of an Entity; (ii) other security convertible into, exchangeable or exercisable
for, or representing the right to subscribe for, any Equity Interests or other
interests of an Entity; (iii) pre-emptive right granted under an Entity’s
Organizational Documents; and (iv) stock appreciation right, phantom stock,
profit participation, or other similar right with respect to an Entity.

“Company Indemnified Persons” has the meaning set forth in Section 6.10(a).

“Company Intellectual Property” has the meaning set forth in Section 5.14(a).

“Company Transaction Expenses” means, without duplication, all amounts due and
payable (and not previously paid) by the Acquired Companies as of the Closing
Date for all costs and expenses incurred by them in connection with the
negotiation and preparation of this Agreement and the consummation of the
transactions contemplated hereby with respect to services provided by third
party brokers, attorneys, accountants, or other representatives; provided that
any Company Transaction Expenses taken into account in determining Working
Capital shall not be taken into account in determining the Company Transaction
Expenses.

 “Competing Business” means the business of providing (i) design, repair,
construction, maintenance, and/or safety services for gas turbine auxiliary
systems, including new, aftermarket and retro fit solutions, and (ii) related
manufacturing, installation and specialty fabrication services, all as and to
the extent conducted by the Acquired Companies on the date of this Agreement
and/or as of the Closing Date.

“Confidentiality Agreement” means that certain letter agreement, dated May 11,
2017, by and between GPEG and Innova Global Ltd., an Affiliate of Buyers.

“Contract” means any contract, agreement, or other legally binding commitment,
whether written or oral, to which any Acquired Company is a party.

“Current Assets” means, in respect of Braden Europe, Braden USA or CFI, as
applicable, as of any date, the aggregate amount of each of the line items (and
no others) under the heading “Current Assets” set forth on the Reference
Statement as of such date, determined in accordance with Section 2.7 and the
Agreed Accounting Policies and Principles.

“Current Liabilities” means, in respect of Braden Europe, Braden USA or CFI, as
applicable, as of any date, the aggregate amount of each of the line items (and
no others) under the heading “Current Liabilities” set forth on the Reference
Statement as of such date, determined in accordance with Section 2.7 and the
Agreed Accounting Policies and Principles. 

“Decree” means any injunction, judgment, order (temporary or final), decree,
writ, stipulation, determination, award, or ruling entered by or with any
applicable Governmental Authority.

“Deductible Amount” has the meaning set forth in Section 8.6(a)(i).

“Disclosure Schedule” has the meaning set forth in introductory statement to
Article III.





-4-

--------------------------------------------------------------------------------

 



“Dividend” means the previously declared dividend in an aggregate amount of RMB
8,500,000 to be paid in cash by Braden China to GPEG Hong Kong and in turn to be
paid to GPEG in respect of cash generated by Braden China’s operations prior to
the Closing Date; provided, that it is understood that such dividend shall take
place as soon as reasonably practicable after the Closing Date and shall be
deposited in immediately available funds into the bank account designated in
writing by GPEG to Braden China.

“Dutch Acquired Companies” means, collectively, (i) Global Power Netherlands,
(ii) BEBV and (iii) Global Power Professional Services.

“Dutch Deed of Transfer” has the meaning set forth in Section 2.6.

“Employee” means any individual who, as reflected in the payroll records of the
Acquired Companies, is, as of a specified date, (i) employed by and rendering
personal services for any Acquired Company, (ii) receiving short-term or
long-term disability benefits from any Acquired Company under an Employee
Benefit Plan, or (iii) on vacation or an approved leave of absence from his or
her employment with any Acquired Company.

“Employee Benefit Plans” means any plan, fund, program, agreement, policy or
arrangement which was or is maintained by, contributed to or sponsored by any
Acquired Company or any of its ERISA Affiliates or with respect to which an
Acquired Company or any of its ERISA Affiliates has any liability which provides
for an Employee (a) health, medical, surgical, hospital or dental care or other
welfare benefits, or benefits in the event of sickness, accident or disability,
or death benefits, apprenticeship or other training programs, or day care
centers, scholarship funds, or prepaid legal services; (b) pension or retirement
income to employees or results in a deferral of income by employees for periods
extending to the termination of covered employment or beyond; (c) severance,
unemployment, vacation, paid time off or fringe benefits (including dependent
and health care accounts); (d) profit sharing, incentive compensation, change in
control benefits, consulting, retention, or employment terms, deferred
compensation plan, or equity-based incentives (or phantom equity incentives) or
other compensation or employee benefits; or (e) any other “employee benefit
plan” as defined in Section 3(3) of ERISA, in each of cases (a) through (e),
whether written or unwritten, and whether or not subject to ERISA.

“Encumbrance” means, with respect to any asset, any mortgage, pledge, lien,
encumbrance, easement, right of way, restriction on transfer, security interest,
or defect in title in respect of such asset.  For the avoidance of doubt, the
term “Encumbrance” shall not include any license of any Intellectual Property.

“Entity” means a partnership, a limited partnership, a corporation, a limited
liability company, an association, a trust, a joint venture, an unincorporated
organization, or other entity.

“Environment” means surface or ground water, land, air, water supply, soil,
sediment, oceans, rivers, streams or other bodies of water.

“Environmental Laws” means all Laws relating to pollution, contamination, human
health and safety, or the Environment, including:  (a) all requirements
pertaining to reporting, exposure to, licensing, permitting, controlling,
investigating, or remediating emissions, discharges or Releases of Hazardous
Substances into the Environment, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
Hazardous Substances; and (b) natural resources or natural resource damages.





-5-

--------------------------------------------------------------------------------

 



“Equity Interest” means (i) with respect to a corporation, any share of its
capital stock, (ii) with respect to a limited liability company, any of its
shares, units or other limited liability company interests, (iii) with respect
to a general partnership (commanditaire vennootschap), any rights and/or
obligations pursuant to the partnership agreement, (iv) with respect to a
limited partnership, any limited partner or general partner units or other
ownership interests and any rights and/or obligations pursuant to the
partnership agreement, and (v) any other direct equity ownership in an Entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 5.19(c).

“Escrow Agreement” means the escrow agreement in the form attached as Exhibit D.

“Estimated Balance Sheets” means a good faith estimated balance sheet of each of
Braden Europe, Braden USA and CFI, as of the close of business on the Closing
Date, a copy of which are attached as Exhibit E-2, and which have been prepared
by Sellers in accordance with Section 2.7 and the Agreed Accounting Policies and
Principles.

“Estimated Cash” means, in respect of Braden Europe, Braden USA or CFI, the
aggregate amount of excess Cash for Braden Europe, Braden US or CFI, as
applicable, as of the close of business on the Closing Date, as set forth on the
Estimated Balance Sheets for Braden Europe, Braden USA or CFI, as applicable,
but excluding restricted Cash, Cash deposits used for credit support which in
fact represent working capital required to operate the business in the normal
course and cash collateral provided by GPEG for outstanding letters of credit
for the Acquired Companies.

“Estimated Change in Working Capital” means, for each of Braden Europe, Braden
USA and CFI, the Estimated Working Capital minus the Base Working Capital.

“Estimated Closing Statement” means the written statement attached as Schedule
E-1 setting forth the Estimated Cash, the Estimated Change in Working Capital,
the Estimated Outstanding Checks, and the calculation of such amounts for each
of Braden Europe, Braden USA and CFI on a standalone basis.

“Estimated Outstanding Checks” means, in respect of Braden Europe, Braden USA or
CFI, the aggregate amount of outstanding checks and other negotiable instruments
for Braden Europe, Braden USA or CFI, as applicable, as of the close of business
on the Closing Date, as set forth on the Estimated Balance Sheets for Braden
Europe, Braden USA or CFI, as applicable.

“Estimated Purchase Price” means an amount equal to the Base Amount, as adjusted
pursuant to Section 2.3.

“Estimated Working Capital” means the Working Capital of Braden Europe, Braden
USA and CFI, as of the close of business on the Closing Date, calculated based
on the Estimated Balance Sheet of each of Braden Europe, Braden USA and CFI. 

“Final Adjustment Amount” has the meaning set forth in Section 2.4(c).

“Final Balance Sheets” means the balance sheets of each of Braden Europe, Braden
USA and CFI, as of the close of business on the Closing Date, which shall be
prepared by Buyers in accordance with Section 2.7 and the Agreed Accounting
Policies and Principles.





-6-

--------------------------------------------------------------------------------

 



“Final Cash” means the aggregate amount of Cash of each of Braden Europe, Braden
USA or CFI, as of the close of business on the Closing Date, as set forth on the
Final Balance Sheets for Braden Europe, Braden USA or CFI, as applicable, but
excluding restricted Cash, Cash deposits used for credit support which in fact
represent working capital required to operate the business in the normal course
and cash collateral provided by GPEG for outstanding letters of credit for the
Acquired Companies.

“Final Change in Working Capital” means, for each of Braden Europe, Braden USA
and CFI, the Final Working Capital minus the Base Working Capital for each such
Entity.

“Final Closing Statement” has the meaning set forth in Section 2.4(a).

“Final Outstanding Checks” means the aggregate amount of outstanding checks and
other negotiable instruments of Braden Europe, Braden USA or CFI, as applicable,
as of the close of business on the Closing Date, as set forth on the Final
Balance Sheets.

“Final Purchase Price” means the Base Amount, as adjusted pursuant to
Section 2.4.

“Final Working Capital” means the Working Capital of each of Braden Europe,
Braden USA and CFI, as of the close of business on the Closing Date, calculated
based on the Final Balance Sheets.

“Financial Statements” has the meaning set forth in Section 5.7.

“GAAP” means U.S. generally accepted accounting principles as in effect from
time to time.

“Global Power Netherlands” means Global Power Netherlands BV, a Dutch besloten
vennootschap met beperkte aansprakelijkheid and wholly-owned Subsidiary of GPEG
CV.

“Global Power Professional Services” means Global Power Professional Services
Netherlands BV, a Dutch besloten vennootschap met beperkte aansprakelijkheid and
wholly-owned Subsidiary of Global Power Netherlands.

“GMex” means GPEG Mexico Distributing, SA de CV, a Mexican sociedad anonima de
capital variable.

“Governmental Authority” means any federal, state, local, or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations, or orders of such organization or authority
have the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction.

“GPEG” has the meaning set forth in the preamble.

“GPEG C.V.” means GPEG C.V., a Dutch commanditaire vennootschap.

“GPEG Hong Kong” means Global Power Equipment Group (Hong Kong) Limited, a Hong
Kong company limited by shares.





-7-

--------------------------------------------------------------------------------

 



“GPEG LLC” means GPEG, LLC, a Delaware limited liability company and
wholly-owned Subsidiary of GPEG.

“GPTS” means Global Power Technical Services, Inc., a Delaware corporation and a
wholly-owned Subsidiary of GPEG.

“Hazardous Substance” means any (a) toxic, hazardous, extremely hazardous,
infectious, explosive, corrosive, flammable, carcinogenic, mutagenic, sanitary,
solid or radioactive waste, or otherwise hazardous substance, waste, or
material, (b) petroleum and petroleum products, radioactive materials,
asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls or radon gas, and (c) any other chemical, pollutant,
waste, material or substance that is regulated under any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1986, as
amended, together with the rules and regulations promulgated thereunder.

“Indebtedness” means, as of any particular time, the outstanding principal
amount of, accrued and unpaid interest on, and other payment obligations
(including any prepayment fees, make-whole premiums or other similar fees,
premiums or amounts payable as a result of the consummation of the transactions
contemplated by this Agreement) arising under, any obligations of any Acquired
Company consisting of, without duplication:  (i) subject to the exclusions set
forth in clause (d) below,  indebtedness for borrowed money, including all
liabilities generally regarded as indebtedness for borrowed money in accordance
with GAAP, and in any event all amounts owing or outstanding under the credit
agreement facilities with ABN AMRO Bank N.V.; (ii) indebtedness evidenced by any
note, bond, debenture, mortgage, or other debt security; (iii) obligations under
capitalized leases with respect to which a Person is liable, contingently or
otherwise, as obligor, guarantor, or otherwise, or with respect to which
obligations a Person assures a creditor against loss; (iv) indebtedness secured
by an Encumbrance on a Person’s assets or properties; (v) transaction bonuses or
other compensatory payments or payment obligations to Employees or other Persons
that will become due and payable as a result of the consummation of the
transactions contemplated by this Agreement; (vi) obligations under any
performance bond or letter of credit, but only to the extent drawn or called
prior to the Closing Date; (vii) swap or derivative transactions, including the
market value of any swap or derivative transaction and any amounts payable in
connection therewith, whether reflecting fair value or other termination fees
necessary to terminate the relevant transaction; and (viii) overdraft on any
account with any bank or other financial institution, and (ix) guarantees with
respect to any indebtedness, obligation, or liability of any other Person of a
type described in clauses (i) through (vii) above; provided that Indebtedness
shall not include (a) current accounts payable to trade creditors, (b) accrued
expenses, (c) outstanding checks and other negotiable instruments, (d) any
undrawn or uncalled guarantees, bonds or letters of credit or (e) the security
deposits and escrows listed on Section 1.1 of the Disclosure Schedule.

“Indemnified Party” has the meaning set forth in Section 8.4(a).

“Indemnifying Party” has the meaning set forth in Section 8.4(a).

“Innova Global Europe” has the meaning set forth in the preamble.

“Innova Global Operating” has the meaning set forth in the preamble.

“Innova Global US” has the meaning set forth in the preamble.

“Insurance Policies” has the meaning set forth in Section 5.16.





-8-

--------------------------------------------------------------------------------

 



“Intellectual Property” means all patents, trademarks, service marks, trade
names, trade dress, and business names, and all registrations and applications
therefor, copyrights, copyright registrations and applications, web pages,
internet domain names, and software, as well as all inventions, invention
disclosures, trade secrets, know-how, and proprietary information, in each case,
to the extent protectable by applicable Law or Decree.

“IRS” means the U.S. Internal Revenue Service.

“Knowledge of Sellers” means (i) the actual knowledge of Erin Gonzalez, Brian
Nason and Julie McDunnah, with respect to CFI, (ii) the actual knowledge of Erin
Gonzalez, Jeff Trost and William Evans, with respect to Braden USA, and (iii)
the actual knowledge of Erin Gonzalez, Bert Nix, Wesley Haagmans and Tom Breuer,
with respect to Braden Europe, in each case, assuming due and reasonable inquiry
into the relevant matter.

“Law” means any constitution, statute, treaty, code, ordinance, law, common law,
rule or regulation of any applicable Governmental Authority.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Change” or “Material Adverse Effect” means a fact, condition,
change, event, or occurrence that individually, or together with any other fact,
condition, change, event or occurrence, has or would reasonably be expected to
have a material adverse effect on the financial condition, business, or results
of operations of the Acquired Companies, taken as a whole; provided,  however,
that the term “Material Adverse Change” or “Material Adverse Effect” shall not
include, alone or in combination, and no fact, condition, change, event, or
occurrence arising from or relating to any of the following shall be taken into
account in determining whether there has been a “Material Adverse Change” or
“Material Adverse Effect”:  (i) conditions generally affecting the industries in
which the Acquired Companies operate, the U.S. economy or financial markets, or
foreign markets or foreign economies or financial markets where any Acquired
Company has material operations; (ii) an outbreak or escalation of hostilities,
acts of terrorism, military acts, political instability or other national or
international calamity, crisis or emergency, or any governmental or other
response to the foregoing, in each case, involving the U.S.; (iii) the public
announcement or pendency of this Agreement or any transactions contemplated by
this Agreement; (iv) any breach by Buyer of this Agreement or the
Confidentiality Agreement; (v)  any changes in GAAP imposed upon any Acquired
Company or any changes in applicable Laws; (vi) actions or omissions of any
Acquired Company taken in order to comply with any specific requirement of this
Agreement or with the consent of Buyer; or (vii) any failure by any Acquired
Company to meet any projections, forecasts, or revenue or earnings predictions
for any period ending (or for which revenues or earnings are released) on or
after the date of this Agreement; provided that any fact, condition, change,
event, or occurrence (other than those set forth in clauses (i) through (vi) of
this definition) that caused or contributed to such failure to meet projections,
forecasts, or predictions may be taken into account in determining whether a
“Material Adverse Change” or “Material Adverse Effect” has occurred; provided,
 further, that in each of the cases of clauses (i) and (ii) above, only to the
extent any such fact, condition, change, event, or occurrence, either alone or
in combination, does not have a materially disproportionate effect on the
financial condition, business, or results of operations of any Acquired Company,
taken as a whole, relative to other similar industry participants.

“Material Contracts” has the meaning set forth in Section 5.15(a).

“Material Personal Property” has the meaning set forth in Section 5.21.





-9-

--------------------------------------------------------------------------------

 



“Most Recent Balance Sheet” means, for each such Acquired Company, the balance
sheet of such Acquired Company as of July 2, 2017.

“Most Recent Financial Statements” has the meaning set forth in Section 5.7.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA.

“Neutral Auditor” has the meaning set forth in Section 2.4(b).

“New Plans” has the meaning set forth in Section 6.11(a).

“Objection Notice” has the meaning set forth in Section 2.4(b).

“Ordinary Course of Business” means the conduct of the business in a manner
substantially consistent with the regular conduct thereof by the Acquired
Companies.

“Organizational Documents” means (i) in the case of a corporation, the articles
of incorporation or certificate of incorporation and code of regulations or
bylaws of such corporation, (ii) in the case of a limited liability company, the
articles of association, the articles of organization or certificate of
formation and operating agreement or limited liability company agreement of such
limited liability company, and (iii) in the case of any other Entity, the
applicable organizational documents of such Entity, including, in each case, any
amendments thereto.

“Party” or “Parties” has the meaning set forth in the preamble.

“Permits” means written permits, consents, licenses, orders, certificates,
registrations, approvals, and similar rights and authorizations issued by a
Governmental Authority.

“Permitted Encumbrances” means any of the following:  (i) any liens for Taxes
and assessments of Governmental Authorities not yet due and payable or that are
being contested in good faith by appropriate proceedings, and for which
appropriate reserves have been established in accordance with the Agreed
Accounting Principles and Policies; (ii) any liens in favor of vendors,
carriers, warehousemen, repairmen, mechanics, workmen, materialmen, construction
or similar liens arising by operation of law or in the Ordinary Course of
Business in respect of obligations that are not yet due and payable, or that are
being contested in good faith by appropriate proceeding; (iii) any zoning,
building code, land use, planning, zoning, entitlement, environmental or similar
laws or regulations imposed by any Governmental Authority; (iv) workers’ or
unemployment compensation liens arising in the Ordinary Course of Business;
(v) the interests of lessors in equipment leased or loaned to any Acquired
Company; (vi) any liens that will be discharged or released either prior to, or
simultaneous with, the Closing; (vii) any liens created by Buyers or their
respective Affiliates; (viii) any liens disclosed on Section 1.2 of the
Disclosure Schedule, but only to the extent such liens are to be discharged
prior to, or concurrently with, Closing; and (ix) any such other Encumbrances
that do not, individually or in the aggregate, materially impair the current use
of any material property or assets (including any Real Property) of any Acquired
Company.

“Person” means an individual, an Entity, or a Governmental Authority.

“Post-Closing Taxable Periods” means all taxable periods (or portions thereof)
beginning after the Closing Date.





-10-

--------------------------------------------------------------------------------

 



“Pre-Closing Taxable Periods” means all taxable periods (or portions thereof)
ending on or before the Closing Date.

“Pre-Closing Taxes” means all Taxes of the Acquired Companies for Pre-Closing
Taxable Periods.

“Pre-Closing Transactions” has the meaning set forth in Section 6.20.

“Proceeding” means any action, cause of action, litigation, arbitration,
mediation, suit, claim, dispute, demand, investigation, inquiry, audit, review,
hearing, charge, notice of violation, citation, summons, subpoena, complaint, or
other judicial or administrative proceeding, at law or in equity, before or by
any Governmental Authority.

“Purchase Price” has the meaning set forth in Section 2.2.

“Real Property” means the real property owned by any Acquired Company or leased
by any Acquired Company under the Real Property Leases.

“Real Property Lease” has the meaning set forth in Section 5.5(a).

“Reference Statement” has the meaning set forth in Section 2.7(a).

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, threat of release, or other releasing of Hazardous
Substances into the Environment, whether intentional or unintentional, and
including all releases as defined under Environmental Law.

“Restricted Person” has the meaning set forth in Section 6.16(a).

“Schedule Supplement” has the meaning set forth in Section 6.6.

“Securities” means, collectively, the Equity Interests of:  (i) Braden
Manufacturing, (ii) GPEG Hong Kong, (iii) Global Power Netherlands, (iv) GMex,
and (v) GPTS, as more fully described on Schedule I of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” or “Sellers” has the meaning set forth in the preamble.

“Seller Indemnitees” has the meaning set forth in Section 8.3.

“Sellers’ Fundamental Representations and Warranties” has the meaning set forth
in Section 8.1(a)(i).

“Sellers’ Taxes” has the meaning set forth in Section 6.15(b).

“Straddle Period” has the meaning set forth in Section 6.15(a).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, limited partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries





-11-

--------------------------------------------------------------------------------

 



of such Person or a combination thereof or (ii) if a limited liability company,
partnership, limited partnership, association, or other business entity (other
than a corporation), a majority of the shares, partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more Subsidiaries of such Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation) if such
Person or Persons shall be allocated a majority of such business entity's gains
or losses or shall be a, or control any, managing director or general partner of
such business entity (other than a corporation).  The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.

“Tax” or “Taxes” means any U.S. federal, state, local, or non-U.S. income, gross
receipts, profits, capital, net worth, payroll, employment, license, estimated,
premium, environmental, custom, duty, escheat, unclaimed property, excise,
severance, stamp, franchise, withholding, social security (or similar), workers’
compensation, unemployment, disability, sales, use, value added, commercial
activity, business and occupation, transfer, property, ad valorem, intangible or
other tax of any kind whatsoever, including any interest, penalty (including any
penalty for failure to file a Tax Return), or addition thereto.

“Tax Benefit” means, in respect of any Post-Closing Taxable Period, any tax
savings actually realized, specifically (i) in the case of a separate U.S.
federal, state, local, or non-U.S. Tax Return, the amount by which the tax
liability of Buyers or any Acquired Company to the appropriate Governmental
Authority is actually reduced (including by Tax refund), and (ii) in the case of
any consolidated U.S. federal income Tax Return or similar state, local, or
non-U.S. Tax Return, the amount by which the tax liability of the affiliated
group of companies (of which Buyers and/or any Acquired Company are included) to
the appropriate Governmental Authority is actually reduced (including by Tax
refund).

“Tax Contest” has the meaning set forth in Section 6.15(f).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Termination Date” has the meaning set forth in Section 9.1(b).

“Territory” has the meaning set forth in Section 6.16(a).

“Third Party Claim” means any Proceeding by or before any Governmental Authority
made or brought by any Person who is not a Party or an Affiliate of a Party.

“Transfer Taxes” has the meaning set forth in Section 6.13.

“Transition Services Agreement” has the meaning set forth in the recitals of
this Agreement.

“Treasury Regulations” means the final and temporary regulations promulgated
under the Code.

“WARN Act” has the meaning set forth in Section 6.11(b).

“Working Capital” means, for any specified date, an amount (which may be a
positive or negative number) equal to the sum of: (i) the total Current Assets
of Braden Europe as of such specified date minus the total Current Liabilities
of Braden Europe as of such specified date; plus (ii) the total





-12-

--------------------------------------------------------------------------------

 



Current Assets of Braden USA as of such specified date minus the total Current
Liabilities of Braden USA as of such specified date; plus (iii) the total
Current Assets of CFI as of such specified date minus the total Current
Liabilities of CFI as of such specified date; provided that (A) the accounts
payable accrual shall be reduced by the amount of any liquidated damages for
which Braden USA may be liable (including any liquidated damages that may be
owing or become owing by third parties); and (B) the Braden USA warranty accrual
shall be equal to $1.3 million.

“247 AB” has the meaning set forth in the preamble.

Article II
PURCHASE AND SALE OF SECURITIES

2.1       Basic Transaction.  Upon the terms and subject to the conditions of
this Agreement, Buyers agree to purchase from Sellers, and each Seller agrees to
sell to Buyers, the Securities set forth opposite such Seller’s name on Schedule
I of this Agreement, for the consideration specified in this Article II, with
each Buyer directly purchasing the Securities set forth opposite such Buyer’s
name on Schedule II of this Agreement.

2.2       Purchase Price; Payment at Closing.  In consideration for the
Securities purchased pursuant to this Article II, Buyers shall pay, in
accordance with the terms of this Article II, an aggregate of $43.25 million
less:

(a)    the amount paid by Innova Global Management LP (Canada) for the designs
and intellectual property purchased from Braden Manufacturing in accordance with
Section 7.1(n),

(b)    an amount equal to $216,250 that will be held and released in accordance
with the terms of the Escrow Agreement,

(the “Base Amount”), as adjusted pursuant to the terms of this Agreement,
including Sections 2.3 and 2.4 (as so adjusted, the “Purchase Price”).  At
Closing, Buyers shall pay to Sellers an aggregate amount equal to the Estimated
Purchase Price, by wire transfer of immediately available funds, in accordance
with the instructions provided by Sellers to Buyers in writing no later than two
(2) Business Days prior to the Closing.

2.3       Pre-Closing Adjustment to the Purchase Price.  It is understood and
agreed that the Estimated Closing Statement sets forth the Estimated Change in
Working Capital for each of Braden Europe, Braden USA and CFI on a stand-alone
basis.  The Estimated Closing Statement shall be used to determine the Estimated
Purchase Price, by adjusting the Base Amount payable to Sellers as follows:

(a)    the Base Amount shall be increased on a dollar-for-dollar basis by the
following:

(i)    an amount equal to the Estimated Cash of Braden Europe, Braden USA and
CFI; and

(ii)    an amount equal to the Estimated Change in Working Capital for each of
Braden Europe, Braden USA and CFI if such amount is in aggregate more than the
Base Working Capital for Braden Europe, Braden USA and CFI; provided,  however,
that no adjustment shall be made if the Estimated Change in Working Capital
exceeds the Base Working Capital by an amount equal to or less than $500,000;

(b)    the Base Amount shall be decreased on a dollar-for-dollar basis by the
following:





-13-

--------------------------------------------------------------------------------

 



(i)    an amount equal to the Estimated Change in Working Capital for each of
Braden Europe, Braden USA and CFI if such amount is in aggregate less than the
Base Working Capital for Braden Europe, Braden USA and CFI;

(ii)    an amount equal to the Estimated Outstanding Checks for each of Braden
Europe, Braden USA and CFI; and

(iii)    an amount equal to the estimated Closing Indebtedness.

2.4       Post-Closing Adjustment to the Purchase Price.

(a)    No later than ninety (90) days following the Closing Date, Buyers shall
prepare, have audited by an accounting firm (other than the Neutral Auditor) and
deliver to Sellers the Final Balance Sheets and a written statement (such
statement, as it may be adjusted pursuant to this Section 2.4, the “Final
Closing Statement”) setting forth the Final Cash, the Final Change in Working
Capital, the Final Outstanding Checks, and the calculation of such amounts for
each of Braden Europe, Braden USA and CFI on a stand-alone basis.  It is
understood and agreed that the Final Closing Statement shall set forth the Final
Change in Working Capital for each of Braden Europe, Braden USA and CFI on a
stand-alone basis.  The Final Closing Statement shall be used to determine the
Final Purchase Price, by adjusting the Base Amount (without application of any
adjustments to the Base Amount pursuant to Section 2.3) as follows:

(i)    the Base Amount shall be increased on a dollar-for-dollar basis by the
following:

(A)    an amount equal to the Final Cash of Braden Europe, Braden USA and CFI;
and

(B)    an amount equal to the Final Change in Working Capital for each of Braden
Europe, Braden USA and CFI if such amount is in aggregate more than the Base
Working Capital for Braden Europe, Braden USA and CFI; provided,  however, that
no adjustment shall be made if the Final Change in Working Capital exceeds the
Base Working Capital by an amount equal to or less than $500,000;

(ii)    the Base Amount shall be decreased on a dollar-for-dollar basis by the
following:

(A)    an amount equal to the Final Change in Working Capital for each of Braden
Europe, Braden USA and CFI if such amount is in aggregate less than the Base
Working Capital for Braden Europe, Braden USA and CFI;

(B)    an amount equal to the Final Outstanding Checks for each of Braden
Europe, Braden USA and CFI; and

(C)    an amount equal to the Closing Indebtedness.

(b)    Within thirty (30) days following delivery of the Final Balance Sheets
and the Final Closing Statement to Sellers, Sellers shall notify Buyers (i) that
Sellers accept the Final Balance Sheets and the Final Closing Statement or
(ii) that Sellers object (an “Objection Notice”) to an item or items reflected
thereon.  Such Objection Notice, if any, shall set forth Sellers’ objections to
the Final Balance Sheets and the Final Closing Statement in reasonable
detail.  If Buyers and Sellers are unable to





-14-

--------------------------------------------------------------------------------

 



resolve the issues in dispute within thirty (30) days after delivery of the
Objection Notice, such disputed issues will be submitted for resolution to Ernst
& Young LLP (the “Neutral Auditor”).  The Neutral Auditor shall be engaged
within forty-five (45) days after delivery of the Objection Notice.  If either
Party fails to take action with respect to any matter referred to in the
previous sentences of this Section 2.4(b), then the other Party may engage the
Neutral Auditor on behalf of both Parties.  The Neutral Auditor shall make such
review and examination of the relevant facts and documents as the Neutral
Auditor deems appropriate, and shall permit each of Buyers and Sellers to make a
written presentation of their respective positions; provided,  however, that the
Neutral Auditor shall require all facts, documents, and written presentations
from Buyers and Sellers to be completely submitted within thirty (30) days after
the Neutral Auditor has been engaged.  Within thirty (30) days after the date
required for submission of such facts, documents, and written presentations, and
regardless of whether such submissions shall have been made, the Neutral Auditor
shall resolve all disputed items in writing and shall prepare and deliver its
decision, which shall be final and binding upon the Parties without further
recourse or collateral attack and, as to each disputed matter, which shall
accept (x) either Buyers’ or Sellers’ position on each disputed matter set forth
in the Objection Notice or (y) the stipulated position of Buyers and Sellers
with respect to any matter that prior to such stipulation was disputed.  All
costs of the dispute resolution process contemplated by this
Section 2.4(b) (including the Neutral Auditor’s fees, but exclusive of
attorneys’ fees and expenses) shall be borne by the Party who is the least
successful in such process, which shall be determined by comparing (A) the
position asserted by each Party on all disputed matters taken together to
(B) the final decision of the Neutral Auditor on all disputed matters taken
together.  For purposes of the immediately preceding sentence, the “disputed
matters” shall be all matters raised in the Objection Notice, and the “position
asserted” by each of Buyers and Sellers shall be determined by reference to
their respective written presentations submitted to the Neutral Auditor pursuant
to this Section 2.4(b).  The Neutral Auditor shall not preside over any hearing
of the Parties nor permit the Parties to make any oral arguments to the Neutral
Auditor.

(c)    As used in this Agreement, “Final Adjustment Amount” means, (i) if
Sellers fail to deliver an Objection Notice or accepts the Final Balance Sheets
and the Final Closing Statement in accordance with Section 2.4(b), then an
amount (which may be a positive or a negative number) equal to (x) the Final
Purchase Price, calculated in accordance with the Final Closing Statement
(without adjustment), minus (y) the Estimated Purchase Price, or (ii) if the
amount of the Final Purchase Price is resolved by Buyers and Sellers or by
submission of any disputed matters to the Neutral Auditor in accordance with
Section 2.4(b), then an amount (which may be a positive or a negative number)
equal to (x) the Final Purchase Price, as so resolved, minus (y) the Estimated
Purchase Price.  If the Final Adjustment Amount is a positive number, then
Buyers shall promptly, but in any event within five (5) Business Days after the
final and binding determination of the Final Purchase Price in accordance with
Section 2.4(b), pay to Sellers an amount equal to the Final Adjustment
Amount.  If the Final Adjustment Amount is a negative number, then Sellers shall
promptly, but in any event within five (5) Business Days after the final and
binding determination of the Final Purchase Price in accordance with
Section 2.4(b), pay to Buyers an amount equal to the Final Adjustment
Amount.  All amounts to be paid pursuant to this Section 2.4(c) shall be made by
wire transfer of immediately available funds to such bank account as the
receiving Party shall specify within three (3) Business Days after the final and
binding determination of the Final Purchase Price in accordance with
Section 2.4(b).

(d)    Except as set forth in this Section 2.4, each of Buyers and Sellers shall
bear their own expenses incurred in connection with the preparation and review
of the Final Balance Sheets and the Final Closing Statement.

2.5       Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Thompson Hine LLP
in New York, New York at 9:00 a.m., local time, on the tenth (10th) Business Day
following the satisfaction or waiver of all conditions to the obligations of





-15-

--------------------------------------------------------------------------------

 



the Parties to consummate the transactions contemplated by this Agreement (other
than conditions with respect to actions each Party will take at the Closing
itself), or such other date as the Parties may mutually determine (the “Closing
Date”).

2.6       Deliveries at Closing.  At Closing:

(a)    Sellers will deliver to Buyers: 

(i)    the stock or other Equity Interest certificates representing the
Securities together with duly executed stock powers or assignments of other
Equity Interests with respect to such Securities (or an instrument of assignment
with respect to any of the Securities that are not represented by certificates),

(ii)    a certificate, dated as of the Closing Date, setting forth, pursuant to
Treasury Regulations Section 1.1445-2(b), that GPEG is not a foreign person
within the meaning of Section 1445 of the Code, and

(iii)    the various certificates, documents, and instruments referred to in
Section 7.1; and

(b)    Buyers will deliver to Sellers the consideration specified in
Section 2.2, as adjusted pursuant to Section 2.3, and the various certificates,
documents, and instruments referred to in Section 7.2.

2.7       Accounting Procedures.

(a)    The “Reference Statement” set forth on Exhibit B describes (i) the
various line items used (or to be used) in, and illustrating as of the date of
the Most Recent Financial Statements, the calculation of (A) Current Assets,
(B) Current Liabilities, and (C) Working Capital, in each case, prepared and
calculated for the Acquired Companies in accordance with this Agreement and the
Agreed Accounting Policies and Principles, and (ii) for illustration purposes
only, the balances reported by the Acquired Companies for each such line item as
of August 27, 2017.  Each of the Estimated Balance Sheets and the Estimated
Closing Statement have been, and the Final Balance Sheets and the Final Closing
Statement, and all determinations and calculations by any Person (including the
Neutral Auditor) of Current Assets, Current Liabilities and Working Capital,
shall be, prepared and calculated solely in accordance with the manner of
calculation and determination shown on the Reference Statement using the same
line items, accounting principles, practices, procedures, policies, and methods
(with consistent classifications, judgments, elections, inclusions, exclusions,
and valuation and estimation methodologies) used and applied in preparing the
Reference Statement; provided,  however, that such calculations and
determinations: (i) shall not include any purchase accounting or other
adjustment arising out of the consummation of the transactions contemplated by
this Agreement; (ii) shall be based on facts and circumstances as they exist
prior to the Closing and shall exclude the effect of any act, decision, or event
occurring on or after the Closing; (iii) shall adhere to the defined terms
contained in this Agreement whether or not the definitions thereof are
consistent with GAAP; and (iv) shall calculate any reserves, accruals, or other
non-cash expense items on a pro rata (as opposed to monthly accrual) basis to
account for a Closing that occurs on any date other than the last day of a
calendar month.

(b)    The Parties agree that:

(i)    Following the Closing Date through the date on which payment, if any, is
made by either Party pursuant to Section 2.4(c), or if the Parties agree that no
such payment is required,





-16-

--------------------------------------------------------------------------------

 



on the date of such determination, Buyers shall not, and shall cause each
Acquired Company not to, take any action with respect to the accounting records,
books, policies, or procedures of the Acquired Companies on which the Final
Balance Sheets, Final Closing Statement (including the determinations and
calculations therein), or the calculation of Final Working Capital are to be
based that are not consistent with the past practices of the Acquired Companies
in all material respects or that would make it impracticable to calculate Final
Working Capital in the manner contemplated by this Agreement.

(ii)    In no event shall any actions taken by Buyers or the Acquired Companies
following the Closing with respect to the accounting records, books, policies,
or procedures of the Acquired Companies on which the Final Balance Sheets, Final
Closing Statement, or the calculation of Final Working Capital are to be based
that are not consistent with the Agreed Accounting Policies and Principles
(including changes in any reserve, allowance or other account, any changes in
methodology for inventory valuation or accounting or any reclassification of any
asset) have any effect on, or be considered in, the preparation of the Final
Balance Sheets or Final Closing Statement or the calculation of Final Working
Capital.  For the avoidance of doubt, any actions that are not consistent with
the Agreed Accounting Policies and Principles (including changes in any reserve,
allowance or other account, any changes in methodology for inventory valuation
or accounting or any reclassification of any asset) shall be reversed for
purposes of the Final Balance Sheets and Final Closing Statement and the
calculation of Final Working Capital.

(iii)    Each of the Estimated Balance Sheets, the Estimated Closing Statement,
the Final Balance Sheets, and the Final Closing Statement shall be prepared and
calculated without regard to any changes in GAAP made or taking effect after the
date that the Reference Statement was prepared.

(iv)    Without exception, the Base Working Capital shall not be subject to
change (including by the Neutral Auditor), regardless of whether the items or
amounts included therein were determined or recorded in accordance with GAAP.

2.8       Allocation of Purchase Price.  Sellers and Buyers agree to allocate
the Purchase Price as between the Equity Interests of Braden Manufacturing, GPEG
Hong Kong, Global Power Netherlands, and GMex in accordance with Code Section
1060 and Treasury Regulations Section 1.338-6.  With regard to the sale of the
Equity Interests of Braden Manufacturing, Buyers and Sellers agree that such
sales will be treated as sales of the assets held by Braden Manufacturing for
U.S. federal income tax purposes and applicable state and local income tax
purposes.  For Braden Manufacturing, the Purchase Price allocated to the sale of
its Equity Interests and any other items, including liabilities that are treated
as consideration for Tax purposes shall be allocated among the assets of Braden
Manufacturing (the “Braden Manufacturing Allocation”) in accordance with Code
Section 1060 and Treasury Regulations Section 1.338-6.  Within sixty (60)
calendar days of the determination of the Final Working Capital, Buyers shall
prepare and submit to Sellers IRS Form 8594 (relating to the Braden
Manufacturing Allocation) prepared in accordance with such allocations.  Such
allocations shall be deemed final unless Sellers notify Buyers in writing of any
disagreement with the allocations set forth on the IRS Forms 8594 within thirty
(30) calendar days of receipt of such forms.  Buyers and Sellers shall cooperate
in good faith in order to resolve any disagreement with the allocations.  If
Buyers and Sellers are unable to resolve any such disagreement within thirty
(30) calendar days of Buyers’ receipt of such notification of disagreement from
Sellers, then Buyers and Sellers shall each make their own determination of such
allocations for financial and tax reporting purposes without regard to this
Section 2.8.





-17-

--------------------------------------------------------------------------------

 



Article III
REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller, severally and not jointly, represents and warrants to Buyers that
the statements contained in this Article III are correct as of the date of this
Agreement, except as set forth in the corresponding numbered sections of the
disclosure schedule delivered by Sellers to Buyer on the date of this Agreement
(the “Disclosure Schedule”):

3.1       Organization.  GPEG is duly incorporated, validly existing, and in
good standing under the Laws of the State of Delaware.  Braden Holdings is duly
formed, validly existing, and in good standing under the Laws of the State of
Delaware.  GPEG C.V. is duly formed, validly existing, and in good standing
under the Laws of the Netherlands. 

3.2       Authorization of Transaction.  Such Seller (a) has the requisite power
and authority to execute and deliver this Agreement, to perform its obligations
under this Agreement, and to consummate the transactions contemplated hereby,
and (b) the execution and delivery by such Seller of this Agreement, the
performance by such Seller of its obligations hereunder, and the consummation by
such Seller of the transactions contemplated hereby have been duly authorized by
all corporate or limited liability company action, as applicable, on the part of
such Seller.  This Agreement has been duly and validly executed and delivered by
such Seller and, assuming the due authorization, execution, and delivery by the
other Parties hereto, this Agreement constitutes the valid and legally binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms and conditions, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar Laws affecting creditors’ rights
generally and general principles of equity.

3.3       Noncontravention.  Except as set forth in Section 3.3 of the
Disclosure Schedule, neither the execution, the delivery, or the performance of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (a) conflict with or result in a violation of any Law or Decree to which
such Seller is subject in any material respect, (b) conflict with or result in a
violation or breach of any provision of the Organizational Documents of such
Seller, or (c) conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice, lapse of time, or both, would
constitute a default under, result in the acceleration of any obligation under,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any consent or notice under, any agreement to which such Seller is a
party or by which it is bound or to which any of its assets is subject in any
material respect.  Such Seller is not required to give any material notice to,
make any material filing with, or obtain any material authorization, consent, or
approval of any Governmental Authority in order to consummate the transactions
contemplated by this Agreement.

3.4       Brokers’ Fees.  Other than BMO Capital Markets Corp., such Seller has
no liability or obligation to pay any fees or commissions to any broker, finder,
or agent with respect to the transactions contemplated by this Agreement for
which Buyers or any Acquired Company could become liable or obligated.  The fees
and expenses of BMO Capital Markets Corp. will be borne by Sellers.

3.5       Ownership of Securities.  Such Seller holds of record and owns
beneficially all of the Securities set forth opposite such Seller’s name on
Schedule I, free and clear of any Encumbrances (other than any restrictions
under the Securities Act and state securities Laws).  The Securities constitute
the entire issued and outstanding share capital of the Dutch Acquired Entities
and the issued and outstanding capital stock of the other Acquired
Companies.  Upon consummation of the transactions contemplated by this
Agreement, Buyers shall own all of the Securities, free and clear of any
Encumbrances (other than any restrictions under the Securities Act and state
securities Laws).  Such Seller is not a party to any option, warrant, purchase
right, commitment, or agreement (other than this Agreement) that could require
such Seller to sell, transfer, or otherwise dispose of any of the Securities
held by such Seller.  Such Seller is not a party to any voting trust, proxy, or
other agreement with respect to the voting of any of the Securities held by such
Seller.





-18-

--------------------------------------------------------------------------------

 



3.6       Litigation.  There is no Proceeding pending or, to the Knowledge of
Sellers, threatened against or by such Seller that challenges or seeks to
prevent, enjoin, alter, or materially delay or materially affect any of the
transactions contemplated by this Agreement.

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYERS

Each Buyer, severally and not jointly, represents and warrants to Sellers that
the statements contained in this Article IV are correct as of the date of this
Agreement.

4.1       Organization.  Innova Global Europe is duly organized, validly
existing, and in good standing under the Laws of the Netherlands.  Innova Global
US is duly organized, validly existing, and in good standing under the Laws of
California.  Innova Global Operating is duly organized, validly existing, and in
good standing under the Laws of Alberta. 247 AB is duly organized, validly
existing, and in good standing under the Laws of Alberta.

4.2       Authorization of Transaction.  Such Buyer (a) has the requisite power
and authority to execute and deliver this Agreement, to perform its obligations
under this Agreement, and to consummate the transactions contemplated hereby,
and (b) the execution and delivery by such Buyer of this Agreement, the
performance by such Buyer of its obligations hereunder, and the consummation by
such Buyer of the transactions contemplated hereby have been duly authorized by
all requisite action on the part of such Buyer.  This Agreement has been duly
and validly executed and delivered by such Buyer and, assuming the due
authorization, execution, and delivery by the other Parties hereto, this
Agreement constitutes the valid and legally binding obligation of such Buyer,
enforceable against it in accordance with its terms and conditions, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
Laws affecting creditors’ rights generally and general principles of equity.

4.3       Noncontravention.  Neither the execution, the delivery, or the
performance of this Agreement, nor the consummation of the transactions
contemplated hereby, will (a) conflict with or result in a violation of any Law
or Decree to which such Buyer is subject in any material respect, (b) conflict
with or result in a violation or breach of any provision of the Organizational
Documents of such Buyer, or (c) conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice, lapse of
time, or both, would constitute a default under, result in the acceleration of
any obligation under, create in any party the right to accelerate, terminate,
modify, or cancel, or require any consent or notice under, any agreement to
which such Buyer is a party or by which it is bound or to which any of its
assets is subject in any material respect.  Such Buyer is not required to give
any material notice to, make any material filing with, or obtain any material
authorization, consent, or approval of any Governmental Authority in order to
consummate the transactions contemplated by this Agreement.

4.4       Brokers’ Fees.  Such Buyer has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Sellers could become
liable or obligated.

4.5       Investment.  Such Buyer:  (a) is an informed, sophisticated Entity
with sufficient knowledge and experience in investment and financial matters so
as to be capable of evaluating the risks and merits of its purchase of the
Securities; (b) has determined that the purchase of the Securities is consistent
with its general business and investment objectives; (c) understands that the
purchase of the Securities involves certain business and other risks; (d) is
financially able to bear the risks of purchasing the Securities; (e) is
acquiring the Securities for its own account for the purpose of investment and
not with a view to or for sale in connection with any distribution thereof;
(f) understands that the Securities have not been registered under the
Securities Act or the applicable securities or Blue Sky Laws of any





-19-

--------------------------------------------------------------------------------

 



state and, accordingly, must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or qualified under
such Blue Sky Laws or is exempt from such registration or qualification; (g) is
an “accredited investor” as defined in Rule 501(a) under the Securities Act; and
(h) understands that the exemptions from registration under the Securities Act
relied upon by Sellers in connection with the transactions contemplated by this
Agreement are based in part on the fact that such Buyer is an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

4.6       Financial Ability to Perform.  Such Buyer has, or will have as of the
Closing, available cash funds, credit facilities, or other sources of
immediately available funds sufficient to pay the Purchase Price payable by such
Buyer to Sellers in accordance with this Agreement and to consummate the
transactions contemplated by this Agreement.  Such Buyer’s obligations to
consummate the transactions contemplated by this Agreement are not subject to
any financing condition.

4.7       Investigation.  Such Buyer acknowledges that it has had an opportunity
to (a) conduct a due diligence investigation of the Acquired Companies and
(b) discuss the business, management, and financial affairs of the Acquired
Companies with management of the Acquired Companies.

4.8       Litigation.  There is no Proceeding pending or, to the knowledge of
such Buyer, threatened against or by such Buyer that challenges or seeks to
prevent, enjoin, alter, or materially delay or materially affect any of the
transactions contemplated by this Agreement.

Article V
REPRESENTATIONS AND WARRANTIES ABOUT THE ACQUIRED COMPANIES

Sellers, jointly and severally, represent and warrant to Buyers that the
statements contained in this Article V are, except as set forth in the
corresponding numbered sections of the Disclosure Schedule, (a) correct as of
the date of this Agreement or (b) to the extent made as of or with respect to a
specific date, correct as of such date:

5.1       Organization, Qualification, Corporate Power and Authorization.  Each
of the Acquired Companies is duly organized, validly existing, and in good
standing under the Laws of its jurisdiction of organization.  Each of the
Acquired Companies is licensed or qualified to do business and is in good
standing in each jurisdiction where the character of the assets and properties
owned, leased, or used by it or the nature of its activities makes such
licensing or qualification necessary, except where the failure to be so licensed
or qualified would not have a Material Adverse Effect.  Each of the Acquired
Companies has full corporate power and authority to carry on the business in
which it is engaged and to own, lease, and use the properties owned, leased, and
used by it.

5.2       Capitalization.  Section 5.2 of the Disclosure Schedule sets forth for
each Acquired Company:  (a) its jurisdiction of incorporation, formation or
organization; (b) whether such Acquired Company is a corporation, limited
liability company, partnership or other type of entity, (c) the number of
authorized Equity Interests for each class of its Equity Interests; and (d) the
number of issued and outstanding Equity Interests for each class of its Equity
Interests, the names of the holders thereof, and the number of Equity Interests
held by each such holder.  All of the Equity Interests of the Acquired Companies
have been duly authorized and are validly issued, fully paid, and non-assessable
and were issued in compliance with applicable Laws.  None of the Equity
Interests of the Acquired Companies were issued in violation of any agreement to
which the applicable Acquired Company is a party or is subject or in violation
of any preemptive or similar rights of any Person.  There are no outstanding
Commitments that would require any Acquired Company to issue, sell, or otherwise
cause to become outstanding any of its Equity Interests or other interests in
any Acquired Company.  There are no voting trusts, proxies, or other agreements
with respect to the voting or transfer of the Equity Interests. 





-20-

--------------------------------------------------------------------------------

 



5.3       Noncontravention.  Except as set forth in Section 5.3 of the
Disclosure Schedule, neither the execution, the delivery, or the performance of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (a) conflict with or result in a violation or breach of any Law or Decree
to which any Acquired Company is subject in any material respect, (b) conflict
with or result in a violation or breach of any provision of the Organizational
Documents of any Acquired Company, (c) conflict with, result in a violation or
breach of, constitute a default or an event that, with or without notice, lapse
of time, or both, would constitute a default under, result in the acceleration
of any obligation under, create in any party the right to accelerate, terminate,
modify, or cancel, or require any consent or notice under, any Material Contract
in any material respect, or (d) result in the imposition of an Encumbrance on
any of the assets of any Acquired Company.  No Acquired Company is required to
give any material notice to, make any material filing with, or obtain any
material authorization, consent, or approval of any Governmental Authority in
order for the Parties to consummate the transactions contemplated by this
Agreement.

5.4       Brokers’ Fees.  No Acquired Company has any liability or obligation to
pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

5.5       Real Property.

(a)    Section 5.5(a) of the Disclosure Schedule sets forth the street address
of each parcel of Real Property.  The applicable Acquired Company has good and
valid leasehold interest in all Real Property.  No Acquired Company has
subleased, assigned, or otherwise granted to any Person the right to use or
occupy the Real Property or any portion thereof.  Except as set forth in
Section 5.5(a) of the Disclosure Schedule, no Acquired Company has pledged,
mortgaged, or otherwise granted an Encumbrance on its interest in any Real
Property.

(b)    Section 5.5(b) of the Disclosure Schedule contains a list of each real
property lease to which any Acquired Company is a party (each, a “Real Property
Lease”).  Each Real Property Lease is valid, binding, and enforceable and in
full force and effect, and no rent payment or other charge payable thereunder by
the applicable Acquired Company is past due.  No Acquired Company is in material
default under any Real Property Lease, and no action has been taken or omitted
by such Acquired Company and, to the Knowledge of Sellers, no other event has
occurred or condition exists that constitutes, or after notice or lapse of time
or both would constitute, a material default under any Real Property Lease by
any party.

5.6       Subsidiaries.  Except as set forth in Section 5.6 of the Disclosure
Schedule, there are no Equity Interests held by any Acquired Company other than
the Securities.

5.7       Financial Statements. 

(a)    Section 5.7 of the Disclosure Schedule sets forth true and complete
copies of the following financial statements:

(i)    the balance sheets and statements of income for Braden Manufacturing as
of and for the years ended December 31, 2015 and December 31, 2016;

(ii)    (A) the audited balance sheet and profit and loss account for Braden
China for the year ended December 31, 2015, as audited in accordance with
Chinese Law, and (B) the balance sheet and income statement for Braden China for
the year ended December 31, 2016;





-21-

--------------------------------------------------------------------------------

 



(iii)    (A) the audited balance sheet and profit and loss account for Global
Power Netherlands and its Subsidiaries for the year ended December 31, 2015, as
audited in accordance with Dutch Law, and (B) the balance sheet and profit and
loss account for Global Power Netherlands and its Subsidiaries for the year
ended December 31, 2016 (each of clauses (i) through (iii) are collectively
referred to herein as the “Financial Statements”);

(iv)    the balance sheet and statement of income for Braden Manufacturing as of
and for the period ended July 2, 2017;

(v)    the balance sheet and statement of income for Braden China as of and for
the six (6) months period ended July 2, 2017;

(vi)    the balance sheet and profit and loss account for Global Power
Netherlands and its Subsidiaries as of and for the period ended July 2, 2017
(each of clauses (iv) through (vi) are collectively referred to herein as the
“Most Recent Financial Statements”).

(b)    The Financial Statements present fairly, in all material respects, the
financial position and results of operation and cash flows of the applicable
Acquired Company as of the dates and for the periods covered thereby and have
been prepared in accordance with the Agreed Accounting Policies and Principles,
applied on a consistent basis throughout the periods covered thereby, subject to
the absence of notes for any such financial statements that are unaudited.  The
Most Recent Financial Statements present fairly, in all material respects, the
financial position and results of operation and cash flows of the applicable
Acquired Company as of the date and for the period covered thereby and have been
prepared in accordance with the Agreed Accounting Policies and Principles,
applied on a consistent basis throughout the period covered thereby, subject to
normal and recurring quarter-end and year-end adjustments and the absence of
notes.  The Financial Statements and the Most Recent Financial Statements are
based on the books and records of the Acquired Companies.

(c)    The financial books, records and accounts of the Acquired Companies, in
all material respects, (i) have been maintained in accordance with good business
practices on a basis consistent with prior years, (ii) are stated in reasonable
detail and accurately and fairly reflect the material transactions and
dispositions of the assets of the applicable Acquired Company and (iii)
accurately and fairly reflect the basis for the Financial Statements and the
Most Recent Financial Statements.

5.8       Absence of Certain Changes and Events.  From December 31, 2016, there
has not been any Material Adverse Change.  Without limiting the generality of
the immediately preceding sentence, from December 31, 2016 to the date of this
Agreement, except as set forth in Section 5.8 of the Disclosure Schedule or as
contemplated by the Pre-Closing Transactions, no Acquired Company has:

(a)    amended its Organizational Documents;

(b)    issued, sold, or otherwise disposed of any of its Equity Interests or
granted any Commitments;

(c)    effected any recapitalization, reclassification, stock split, or like
change in its capitalization;

(d)    declared or paid any dividends or distributions on or in respect of any
of its Equity Interests or redeemed, purchased, or acquired any of its Equity
Interests;





-22-

--------------------------------------------------------------------------------

 



(e)    had any Encumbrance imposed upon any of its Equity Interests or had any
Encumbrances (other than Permitted Encumbrances) imposed upon any of its assets
or properties;

(f)    adopted any plan of merger, consolidation, reorganization, liquidation,
or dissolution;

(g)    incurred any Indebtedness other than (i) drawings under existing lines of
credit or under new working capital or revolving lines of credit or
(ii) unsecured current obligations incurred in the Ordinary Course of Business;

(h)    sold, assigned, leased, or transferred any of its tangible assets having
a value in excess of $100,000 outside the Ordinary Course of Business;

(i)    sold, assigned, or transferred out any Intellectual Property, other than
in the Ordinary Course of Business;

(j)    purchased, leased, or acquired the right to own, lease, or use any assets
or properties having a value in excess of $100,000, except for purchases of
supplies in the Ordinary Course of Business;

(k)    made any capital expenditure (or series of related capital expenditures)
involving more than $100,000 outside the Ordinary Course of Business;

(l)    incurred any damage, destruction, or loss (whether or not covered by
insurance) to its assets or properties outside reasonable wear and tear in the
Ordinary Course of Business;

(m)    made any capital investment in, any loan to, or any acquisition (whether
by merger, consolidation, purchase of a substantial portion of assets or
securities, or any other manner) of, any other business or Person (or series of
related capital investments, loans, or acquisitions);

(n)    granted any increase in the base compensation of or bonuses payable to
any of its directors, officers, or Employees, made any change in severance terms
for any of its directors or officers, or made any material change in the
severance terms for any of its Employees, in each case, outside the Ordinary
Course of Business;

(o)    made any material change in its accounting methods, principles, or
practices for financial accounting (except for those changes required to comply
with GAAP or applicable Law);

(p)    entered into any Material Contract;

(q)    amended, modified, terminated, or cancelled any Material Contract or had
any Material Contract amended, modified, terminated, or cancelled;

(r)    amended, modified, terminated, or cancelled any lease of Real Property or
granted or suffered any Encumbrance affecting the Real Property, other than
Permitted Encumbrances; or

(s)    agreed to do any of the foregoing.

5.9       Legal Compliance.  Except as set forth in Section 5.9 of the
Disclosure Schedule, as of the date hereof, each Acquired Company is currently
and has been in compliance during the past five (5) years, in all material
respects, with all applicable Laws and Decrees, and no Acquired Company has





-23-

--------------------------------------------------------------------------------

 



received notice of any material violation of or investigation relating to any
applicable Law with respect to its assets, business or operations.  No Acquired
Company nor anyone acting on behalf of an Acquired Company, (i) is violating,
has violated, or engaged in any activity, practice or conduct which would
violate, any Anti-Corruption Law or, to the Knowledge of Sellers, has been the
subject of any investigation or inquiry by any Governmental Authority with
respect thereto, (ii) is using, has used, or promised to use funds, assets or
anything else of value for any unlawful contribution, gift, entertainment or
other unlawful expense, or (iii) is violating, has violated, or engaged in any
activity, practice or conduct which would violate, any anti-boycott provisions
of any applicable Law, including the United States Export Administration Act of
2001, as amended, and all other applicable import/export, defense security and
embargo Laws in any countries in which of any of the Acquired Companies conducts
business or, to the Knowledge of Sellers, has been the subject of any
investigation or inquiry by any Governmental Authority with respect
thereto.  None of the representations or warranties contained in this Section
5.9 shall be deemed to relate to environmental matters (which are governed by
Section 5.12), taxes (which are governed by Section 5.13), labor matters (which
are governed by Section 5.18), or employee benefits (which are governed by
Section 5.19).

5.10       Permits.  Each Acquired Company possess all material Permits
necessary to carry on the business in the manner presently and presently
proposed to be conducted and such Permits are valid and in full force and
effect.  Section 5.10 of the Disclosure Schedule lists all current material
Permits issued to each Acquired Company, including the names of such Permits and
their respective dates of issuance and expiration.  No Acquired Company is in
material default under, or material violation of, any material Permit held by
it.  None of the representations or warranties contained in this Section 5.10
shall be deemed to relate to environmental matters (which are governed by
Section 5.12), taxes (which are governed by Section 5.13), labor matters (which
are governed by Section 5.18), or employee benefits (which are governed by
Section 5.19).

5.11       Undisclosed Liabilities  Except for (a) liabilities reflected on or
reserved against in the Most Recent Financial Statements or disclosed in the
notes thereto, (b) liabilities that have arisen since the date of the Most
Recent Financial Statements in the Ordinary Course of Business, and
(c) liabilities set forth in Section 5.11 of the Disclosure Schedule, no
Acquired Company has any material liability. 

5.12       Environmental Matters.

(a)    Except as set forth in Section 5.12 of the Disclosure Schedule: (i) the
operations of the Acquired Companies are currently conducted and have during the
past five (5) years been conducted in compliance, in all material respects, with
all applicable Environmental Laws; (ii) the Acquired Companies have obtained all
material Permits required to be held by them under applicable Environmental Laws
in order to operate the business as currently conducted; (iii) the operations of
the Acquired Companies are in compliance, in all material respects, with the
terms and conditions of such Permits and applicable Environmental Laws;
(iv) during the past five (5) years or if unresolved during any prior years, no
Acquired Company has received any written citation or other notification from
any Governmental Authority or any other Person that such Acquired Company is in
violation of any applicable Environmental Laws; (v) no Acquired Company is
subject to any Decree issued by the Environmental Protection Agency or any other
Governmental Authority with respect to applicable Environmental Laws or
violations thereof; (vi) no Acquired Property has any pending or, to the
Knowledge of the Sellers, threatened liens or Encumbrances (other than Permitted
Encumbrances) resulting from Environmental Laws with respect to any of the
properties of such Acquired Property currently or formerly owned, leased,
operated or otherwise used; (vii) no Acquired Company has generated, used,
manufactured, transported, treated, stored, Released, or disposed of any
Hazardous Substances in violation of any applicable Environmental Laws;
(viii) no Acquired Company has stored, treated, recycled, or disposed, or
arranged for the storage, treatment, recycling, or disposal, of Hazardous





-24-

--------------------------------------------------------------------------------

 



Substances to any site listed or proposed for listing on the CERCLIS or the
National Priorities List promulgated pursuant CERCLA, listed on the CERCLA
Information System, or included on any equivalent list maintained by any
Governmental Authority; (ix) no Acquired Company has been notified by any
Governmental Authority or other Person that such Acquired Company is the subject
of any investigation or inquiry by any Governmental Authority evaluating whether
any material remedial action is needed to respond to a release of any Hazardous
Substance in violation of applicable Environmental Law or to the improper
storage or disposal of any Hazardous Substance or any other material violation
of any applicable Environmental Laws; (x) no Acquired Company has any material
liability in connection with the release into the Environment or the storage or
disposal of any Hazardous Substance in violation of applicable Environmental
Law; (xi) there are no sites or locations at which any Acquired Company is
currently undertaking, or has completed, any removal, remedial or response
action required by any applicable Environmental Laws; and (xii) no Acquired
Company owns or operates, or has owned or operated, any “treatment, storage or
disposal facility” under the U.S. Resource Conservation and Recovery Act, as
amended, or the equivalent in any other jurisdiction, or any solid waste
disposal facility.

(b)    Sellers, on behalf of the Acquired Companies, has made available to
Buyers all environmental reports, audits, and studies in the possession or
control of the Acquired Companies with respect to the Real Property relating to
Hazardous Substances or concerning compliance with Environmental Laws.

(c)    The representations and warranties set forth in this Section 5.12 are
Sellers’ sole and exclusive representations regarding environmental matters.

5.13       Taxes.

(a)    Except as set forth in Section 5.13(a) of the Disclosure Schedule, all
Tax Returns filed or required to be filed on or before the date of this
Agreement by or on behalf of the Acquired Companies have been duly filed or
extended; each such Tax Return is true, correct, and complete in all material
respects; and all Taxes owed by the Acquired Companies have been timely paid in
full.

(b)    There are no Encumbrances with respect to Taxes (other than Permitted
Encumbrances) on any of the assets or properties of the Acquired Companies.

(c)    The Acquired Companies have duly and timely withheld from salaries,
wages, cross border payments, and other amounts paid or owing and deposited with
and reported to the appropriate taxing authorities all amounts required to be so
withheld, deposited, or reported for all Pre-Closing Taxable Periods under all
applicable Laws.

(d)    No Acquired Company is the beneficiary of any extension of time (other
than an automatic extension of time not requiring the consent of the IRS or any
other taxing authority) within which to file any Tax Return, make any elections,
designations, or similar filings relating to Taxes for which it is or may be
liable, or to pay or remit any Taxes or amounts on account of Taxes for which it
is or may be liable.  No Acquired Company has extended any statute of
limitations with respect to any Taxes for which it may be liable.

(e)    No Acquired Company is a party to any agreement, arrangement, or plan
that has resulted or could result, separately or in the aggregate, in the
payments of any “excess parachute payment” within the meaning of Section 280G of
the Code (or any corresponding provision of state, local, or non-U.S. law).





-25-

--------------------------------------------------------------------------------

 



(f)    Except as set forth in Section 5.13(f) of the Disclosure Schedule, no
Acquired Company is a party to or bound by any Tax allocation, Tax indemnity, or
Tax sharing agreement.

(g)    There is no Tax deficiency or delinquency asserted or, to the Knowledge
of Sellers, threatened against any Acquired Company and no audit, examination,
investigation, or administrative or judicial Tax proceeding is pending, being
conducted or, to the Knowledge of Sellers, threatened with respect to any
Acquired Company.  Section 5.13(g) of the Disclosure Schedule identifies all Tax
Returns of or with respect to the Acquired Company that have been examined, or
that are currently under examination, by a taxing authority.  Except as set
forth in Section 5.13(g) of the Disclosure Schedule, no Acquired Company has
received any subpoena or request for information related to Tax matters.  No
claim has been made by any taxing authority in a jurisdiction where any Acquired
Company does not file a Tax Return that an Acquired Company, was, is, or may be
subject to taxation by, or required to file a Tax Return in, that jurisdiction.

(h)    Each Acquired Company has complied with all applicable Laws relating to
the payment and withholding of Taxes.

(i)     The books and records of each Acquired Company, including the Tax
Returns, contain accurate and complete information with respect to all material
tax elections in effect with respect to such Acquired Company.

(j)     None of the Acquired Companies has participated in a “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b).

(k)    Braden Manufacturing and GPEG LLC are disregarded entities of GPEG for
U.S. federal income tax purposes.

(l)     The representations and warranties set forth in this Section 5.13 are
Sellers’ sole and exclusive representations regarding taxes.

5.14       Intellectual Property.

(a)    Each of the Acquired Companies owns, or has a valid license or other
right to use, all of the material Intellectual Property used in the operation of
the business of such Acquired Companies as currently conducted (the “Company
Intellectual Property”).  Section 5.14(a)(i) of the Disclosure Schedule sets
forth a list of all registered Company Intellectual Property owned by an
Acquired Company. All formalities (including payment of all applicable fees) for
the preservation of the registration of all such registered Company Intellectual
Property have at all times been duly and timely fulfilled in all material
respects.

(b)    Section 5.14(b) of the Disclosure Schedule contains a list of (i) all
material licenses granted by any Acquired Company to any third party with
respect to any Company Intellectual Property and (ii) all material licenses
granted by any third party to any Acquired Company with respect to any licensed
Company Intellectual Property, excluding “off-the-shelf” or “shrink wrap”
software licensed by or to any Acquired Company in the Ordinary Course of
Business.

(c)    To the Knowledge of Sellers, (i) the Company Intellectual Property does
not include any inventions of any Employees made prior to their employment by
the applicable Acquired Company and (ii) all current and former Employees who
have or had developed Intellectual Property (other than proprietary information)
for any Acquired Company, and all consultants who have been engaged to develop
Intellectual Property (other than proprietary information) for the Acquired
Companies





-26-

--------------------------------------------------------------------------------

 



have assigned in writing all of their rights in such Intellectual Property
(other than proprietary information) to the Acquired Companies.

(d)    To the Knowledge of Sellers, the operation of the business of the
Acquired Companies as it is currently conducted does not infringe, dilute,
misappropriate, or otherwise violate the Intellectual Property of any other
Person.

(e)    To the Knowledge of Sellers, no Person has been or is infringing,
diluting, misappropriating, or otherwise violating any Company Intellectual
Property.

5.15       Contracts.

(a)    Section 5.15(a) of the Disclosure Schedule lists the following
(collectively, the “Material Contracts”):

(i)      all Contracts to which any Acquired Company is a party (excluding
purchase orders that have been performed in all respects and for which there are
no further liabilities or obligations outstanding) that are with customers,
suppliers, or vendors providing for aggregate or annual expenditures or receipts
or payments by such Acquired Company of $100,000 or more, except any Contracts
with customers that have been performed in all respects and for which there are
only warranty obligations outstanding;

(ii)     all Contracts to which an Acquired Company is a party relating to
Indebtedness of such Acquired Company;

(iii)    all Contracts to which an Acquired Company is a party relating to
employment or compensation of any salaried (rather than hourly-based) Employee
or containing any change-in-control or severance payment obligations;

(iv)    all Contracts to which an Acquired Company is a party that are with
independent contractors or consultants providing for annualized remuneration in
excess of (or that is reasonably expected to be in excess of) $100,000;

(v)     all agency, marketing, and advertising Contracts to which an Acquired
Company is a party;

(vi)    all Contracts to which an Acquired Company is a party relating to equity
grants, or equity options;

(vii)   all lease agreements (whether of real or personal property) to which an
Acquired Company is a party providing for annual rentals in excess of $100,000;

(viii)  all Contracts to which an Acquired Company is a party that is with any
Affiliate of such Acquired Company;

(ix)    all Contracts to which an Acquired Company is a party restricting the
ability of such Acquired Company to engage in any line of business or to compete
with any Person;

(x)     all Contracts to which an Acquired Company is a party that provide for
the indemnification by such Acquired Company of any current or former director
or officer of such Acquired Company;





-27-

--------------------------------------------------------------------------------

 



(xi)    all Contracts to which an Acquired Company is a party that relate to the
acquisition or disposition of any business, a material amount of stock or assets
(in the case of assets, other than the acquisition or disposition of inventory
in the Ordinary Course of Business) of any other Person, or any real property
(whether by merger, sale of stock, sale of assets, or otherwise);

(xii)   all Contracts to which an Acquired Company is a party that are with any
Governmental Authority;

(xiii)  all Contracts to which an Acquired Company is a party that provide for
any joint venture, partnership, or similar arrangement; and

(xiv)  all other Contracts to which an Acquired Company is a party that are not
made in the Ordinary Course of Business or that are material to the Acquired
Companies taken as a whole.

(b)    Except as set forth in Section 5.15(b) of the Disclosure Schedule, each
of the Material Contracts is in full force and effect, is a valid and binding
obligation of the applicable Acquired Company, and is enforceable in accordance
with its terms (except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar Laws affecting creditors’ rights
generally and general principles of equity).  Except as set forth in
Section 5.15(b) of the Disclosure Schedule, no Acquired Company, nor, to the
Knowledge of Sellers, any other party thereto, is in material breach of, or
material default under, or has provided or received any written notice of any
intention to terminate, any Material Contract.  Except as set forth in
Section 5.15(b) of the Disclosure Schedule, to the Knowledge of Sellers, no
event or circumstance has occurred that, with notice or lapse of time or both,
would (i) constitute an event of default under any Material Contract or
(ii) cause or permit the acceleration of any material obligation, or the loss of
any material benefit, of the Acquired Company thereunder, or result in any
Acquired Company becoming liable for any liquidated or other damages.  Complete
and correct copies of each Material Contract (including all material
modifications, amendments, and supplements thereto and waivers thereunder) have
been made available to Buyers.

5.16       Insurance.  Section 5.16(a) of the Disclosure Schedule sets forth a
list of each insurance policy (collectively, the “Insurance Policies”) currently
owned or held by each of the Acquired Companies.  No written notice of
cancellation or termination of any Insurance Policy has been received by any
Acquired Company, and all premiums due on the Insurance Policies have been
paid.  The Insurance Policies are in full force and effect and are valid and
binding in accordance with their terms.  There are no claims related to the
business of the Acquired Companies pending under the Insurance Policies as to
which coverage has been denied or disputed or in respect of which there is an
outstanding reservation of rights.  No Acquired Company is in default under, or
has otherwise failed to comply with, in any material respect, the Insurance
Policies. Section 5.16(b) of the Disclosure Schedule contains a list setting
forth any and all claims, with reasonable particulars, made under any policies
of insurance maintained by or for the benefit of the Acquired Companies over the
past five (5) calendar years prior to the date hereof.

5.17       Litigation.  There is no Proceeding pending or, to the Knowledge of
Sellers, threatened against, by, or otherwise directly involving any Acquired
Company or any of their respective assets or properties, nor is there any Decree
of any Governmental Authority outstanding against or directly involving any
Acquired Company or any of their respective assets or properties.





-28-

--------------------------------------------------------------------------------

 



5.18       Labor Matters.

(a)    Section 5.18(a) of the Disclosure Schedule sets forth a correct and
complete list of each Employee’s name, title or position held, and base salary,
wage or other pay rate and number of years of service.  All salary, bonus and
other accrued employee payments (including payments of retention bonuses,
accrued vacation time and payments that are to be made pursuant to applicable
equity incentive plans or otherwise that are to be payable as a result of the
transactions contemplated hereby) will be paid prior to Closing by the
appropriate Acquired Company or will be accrued for on the Estimated Closing
Statement.

(b)    No Acquired Company is a party to any collective bargaining agreement or
other labor union contract, contract with an employee representative body or
similar construct in any jurisdiction. No person identified in Section
5.18(a)(i) or Section 5.18(a)(ii) of the Disclosure Schedule is a party to any
collective bargaining agreement or other labor union contract, contract with an
employee representative body or similar construct in any jurisdiction.  The
consent of, consultation of or the rendering of formal advice by any labor union
or any other employee representative body is not required for Seller to enter
into this Agreement or for any of the transactions contemplated by this
Agreement to be consummated.

(c)    Each of the Acquired Companies is, in all material respects, in
compliance with all applicable Laws and Decrees pertaining to employment,
including all such Laws and Decrees relating to labor relations, equal
employment, fair employment practices, entitlements, workers’ compensation,
prohibited discrimination, payment of wages, or other similar employment
practices or acts. Each Acquired Company has complied in all material respects
with the WARN Act.

(d)    There are no pending nor, to the Knowledge of Sellers, threatened
strikes, work stoppages, slowdowns, or lockouts against any Acquired Company by
any Employees, and there are no labor disputes currently subject to any
grievance procedure, arbitration, or litigation. No claim, dispute, grievance or
charge between any Acquired Company and any of its present or former employees
(or any Person acting on behalf of such employees) or any Governmental Authority
has occurred, or to the Knowledge of the Sellers is pending or threatened, and,
to the Knowledge of the Sellers, there is no reasonable basis therefor. No
Acquired Company is subject to any charge, demand, petition, or representation
proceeding seeking to compel, require, or demand it to bargain with any labor
union or organization, and none of the Employees of the Acquired Companies are
represented by any labor union or organization.

(e)    Except as set forth in Section 5.18(e) of the Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement will not entitle
any Employee or former employee to any change in control payments, severance
payments, retirement allowance, benefit, or any other type of payment due to an
agreement between any Acquired Company, on the one hand, and such Employee, on
the other hand.

(f)    The representations and warranties set forth in this Section 5.18 are
Sellers’ sole and exclusive representations regarding labor matters.

5.19       Employee Benefits.

(a)    Section 5.19(a) of the Disclosure Schedule contains a list of all
Employee Benefit Plans.





-29-

--------------------------------------------------------------------------------

 



(b)    Each Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded, and administered, in all material
respects, in accordance with the terms of such Employee Benefit Plan and
complies in form and in operation, in all material respects, with the applicable
requirements of ERISA, applicable Law and the Code.  There is no pending or, to
the Knowledge of Sellers, threatened Proceeding relating to an Employee Benefit
Plan.

(c)    No Acquired Company or any other Person which would be treated as a
single employer with any Acquired Company under Section 414 of the Code or
Section 4001 of ERISA (an “ERISA Affiliate”) has any liability with respect to
any Multiemployer Plan, a “defined benefit plan” as defined in Section 3(35) of
ERISA, a multiple employer plan or a pension plan subject to the funding
standards of Section 302 of ERISA or Section 412 of the Code, and none of the
Employee Benefit Plans is a Multiemployer Plan, a “defined benefit plan” as
defined in Section 3(35) of ERISA, or a pension plan subject to the funding
standards of Section 302 of ERISA or Section 412 of the Code.  No Acquired
Company provides or has made any promise of post-employment retiree health or
life coverage for any Employee of an Acquired Company other than by reason of
continuation health coverage under Section 4980B(f) of the Code and the
corresponding provisions of ERISA.

(d)    All contributions and premiums due and owing to or in respect of any
Employee Benefit Plan prior to the Closing have been paid in full prior to the
Closing in accordance with the terms of such Employee Benefit Plan.

(e)    Except to the extent prohibited by applicable Law, the Acquired Companies
have the right at any time to amend in any manner or terminate any Employee
Benefit Plan or to terminate their participation in any Employee Benefit Plan.

(f)    In connection with the consummation of the transactions contemplated
herein, no payments of money or property, acceleration of benefits, or
provisions of other rights have or will be made under this Agreement, under any
agreement, plan or other program contemplated herein, or under any Employee
Benefit Plan or under any other contract or arrangement that, in the aggregate,
would be reasonably likely to result in adverse tax treatment under Sections
280G and 4999 of the Code (determined without regard to the exceptions contained
in Sections 280G(b)(4) and 280G(b)(5) of the Code), whether or not some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.

(g)    The representations and warranties set forth in this Section 5.19 are
Sellers’ sole and exclusive representations regarding employee benefits.

5.20       Customers and Suppliers.

(a)    Section 5.20(a) of the Disclosure Schedule contains a list of the names
of the ten (10) most significant customers (by dollar amount of sales) of the
Acquired Companies, taken as a whole, for the year ended December 31, 2016 and
the dollar amount of sales for each such customer during such periods.  No
Acquired Company has received any written notice that any such customer has
ceased or will cease, other than in the Ordinary Course of Business, to purchase
products or services of such Acquired Company or has substantially reduced or
intends to substantially reduce, other than in the Ordinary Course of Business,
the purchase of products or services from such Acquired Company.

(b)    Section 5.20(b) of the Disclosure Schedule contains a list of the names
of the ten (10) most significant suppliers (by dollar amount of purchases) of
the Acquired Companies, taken as a whole, for the year ended December 31, 2016
and the dollar amount of purchases from each such supplier during such
periods.  No Acquired Company has received any written notice that any such
supplier has





-30-

--------------------------------------------------------------------------------

 



ceased or will cease, other than in the Ordinary Course of Business, to sell
materials to such Acquired Company or has substantially reduced or intends to
substantially reduce, other than in the Ordinary Course of Business, the sale of
materials to such Acquired Company.

5.21       Personal Property, Machinery, and Equipment.  Each of the Acquired
Companies has good and valid title to, or a valid leasehold interest in, each
item of personal property, machinery, and equipment reflected in the Most Recent
Financial Statements or acquired after December 31, 2016 (collectively, the
“Material Personal Property”), free and clear of all Encumbrances other than
Permitted Encumbrances.  The Material Personal Property is, in all material
respects, in good working condition and repair (ordinary wear and tear excepted)
and is not in need of maintenance or repair, except for ordinary, routine
maintenance and repair in the Ordinary Course of Business.  The Material
Personal Property, when taken together with the Transition Services Agreement,
constitutes all of the personal property, machinery, and equipment necessary to
conduct the business of the Acquired Companies as currently conducted.

5.22       Accounts Receivable; Accounts Payable; Inventory.

(a)    The accounts receivable shown on the face of the Most Recent Balance
Sheet and the accounts receivable shown on the face of the Estimated Balance
Sheets represent valid receivables arising from sales made or services performed
(or being performed) by such Acquired Company in the Ordinary Course of
Business.  To the Knowledge of Sellers, there is no contest, claim, or right of
set off, other than reserves established in the Ordinary Course of Business,
under any Contract with any obligor of any such accounts receivable relating to
the amount or validity of such accounts receivable.

(b)    The accounts payable shown on the face of the Most Recent Balance Sheet
have arisen in the Ordinary Course of Business.

(c)    All raw materials, components, work in process, spare parts, and finished
goods inventories of the Acquired Companies are owned by the applicable Acquired
Company free and clear of all Encumbrances other than Permitted Encumbrances,
and no such inventory is held on a consignment basis.

5.23      Warranties.  There are no outstanding claims against any Acquired
Company with respect to any warranties provided to customers by such Acquired
Company.

5.24      Affiliate Transactions.  Section 5.24 of the Disclosure Schedule sets
forth a list of all transactions, since the date of the Most Recent Financial
Statements, between an Acquired Company, on the one hand, and any Seller or an
Affiliate of any Seller (other than an Acquired Company), on the other hand. No
director, officer, Employee, insider or other non-arm's length party of any
Acquired Company is indebted to such Acquired Company.

5.25      Books and Records.  Complete and correct copies of the minute books,
shareholders registers and stock record books of each of the Acquired Companies
have been made available to Buyers.  At the Closing, the minute books,
shareholders registers, stock record books, books, records, and Contracts of
each of the Acquired Companies will be in the possession of an Acquired Company.

5.26      GPTS; GPEG Hong Kong.  Except as set forth in Section 5.26 of the
Disclosure Schedule, GPTS has never carried on any business and has no assets
and no liabilities.  Other than in connection with its ownership interest in
Braden China, GPEG Hong Kong has no material operations or any assets or
liabilities.





-31-

--------------------------------------------------------------------------------

 



5.27       Disclosure.  Except for the representations and warranties contained
in Article III and this Article V, no Seller nor any other Person has made or
makes any representation or warranty, either written or oral, express or
implied, on behalf of any Seller, to Buyers or any of their respective
Affiliates, including any representation or warranty as to the future revenue,
sales, profitability, financial performance, or success of any of the Acquired
Companies.

Article VI
COVENANTS AND AGREEMENTS

6.1        Cooperation; Consents and Approvals. 

(a)    Subject to the terms and conditions of this Agreement, each Party shall
use commercially reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things reasonably necessary, proper, or
advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement (including the satisfaction, but not
waiver, of the closing conditions set forth in Article VII).

(b)    Each of Buyers and Sellers shall use commercially reasonable efforts to
obtain consents of all Governmental Authorities necessary to consummate the
transactions contemplated by this Agreement.  All costs incurred in connection
with obtaining such consents, including the HSR Act filing fee, shall be borne
by Buyers.  Each Party shall make an appropriate filing pursuant to the HSR Act
with respect to the transactions contemplated by this Agreement promptly (and in
any event, within ten (10) Business Days) after the date of this Agreement and
shall supply as promptly as practicable to the appropriate Governmental
Authorities any additional information and documentary material that may be
requested pursuant to the HSR Act.  Without limiting the foregoing, Sellers, the
Acquired Companies and their Affiliates, on one hand, and Buyers and their
respective Affiliates, on the other, shall not extend any waiting period or
comparable period under the HSR Act or enter into any agreement with any
Governmental Authority not to consummate the transactions contemplated hereby,
except with the prior written consent of the other Party.

(c)    In the event any claim, action, suit, investigation or other proceeding
by any Governmental Authority or other Person is commenced which questions the
validity or legality of the transactions contemplated hereby or seeks damages in
connection therewith, the Parties agree to cooperate and use commercially
reasonable efforts to defend against such claim, action, suit, investigation or
other proceeding and, if an injunction or other order is issued in any such
action, suit or other proceeding, to use commercially reasonable efforts to have
such injunction or other order lifted, and to cooperate reasonably regarding any
other impediment to the consummation of the transactions contemplated hereby.

(d)    Sellers shall, and (prior to Closing) shall cause the Acquired Companies
to, use commercially reasonable efforts to obtain, as promptly as practicable,
any consents, approvals and waivers from third parties required in connection
with the consummation of the transactions contemplated by this
Agreement.  Buyers shall use commercially reasonable efforts to cooperate with
Sellers and the Acquired Companies in obtaining such consents, approvals and
waivers.

6.2       Access.  Prior to the Closing, Sellers will cause the Acquired
Companies to permit each Buyer to have reasonable access during normal business
hours, and in a manner so as not to interfere with the normal business
operations of the Acquired Companies, to the premises, properties, personnel,
books, records, Contracts, and documents of or pertaining to the business of the
Acquired Companies as either Buyer may reasonably request.  All requests for
information made pursuant to this Section 6.2 shall be directed to the
individuals listed in Section 6.2 of the Disclosure Schedule or such other
individuals as





-32-

--------------------------------------------------------------------------------

 



may be designated in writing by Sellers to receive such requests.  Each Buyer
agrees not to contact, without the prior written consent of Seller, any Employee
(other than those listed in Section 6.2 of the Disclosure Schedule), customer,
supplier, vendor, distributor, or other material business relationship of the
Acquired Companies, other than in such Buyer’s ordinary course of business for
purposes of discussing matters other than the Acquired Companies or the
transactions contemplated by this Agreement.

6.3       Notification of Certain Matters.  Prior to the Closing, each Party
shall give prompt notice to the other Party of (a) any Proceeding commenced or
threatened whether or not in writing wherein an unfavorable Decree would
(i) prevent consummation of any of the transactions contemplated by this
Agreement or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation, (b) any failure by such Party to comply
with or satisfy any covenant, agreement, or condition to Closing to be complied
with or satisfied by it under this Agreement, (c) any fact, circumstance, event,
or action the existence, occurrence, or taking of which has resulted in any
representation or warranty made by such Party hereunder not being true or
correct, (d) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement, and (e) any notice or other communication from
any Governmental Authority in connection with the transactions contemplated by
this Agreement. Prior to the Closing, the Sellers shall give prompt written
notice to Buyers of any Material Adverse Change.

6.4       Operation of Business.  From the date of this Agreement until the
Closing, except (a) as otherwise contemplated by this Agreement, including, but
not limited to, the Pre-Closing Transactions, (b) for matters set forth in
Section 6.4 of the Disclosure Schedule, or (c) as otherwise required by Law or
any Governmental Authority, Sellers will cause the Acquired Companies not to
(i) take any action described in any of the clauses of Section 5.8 or
(ii) otherwise take any action or enter into any transaction outside the
Ordinary Course of Business, in each case, without the prior written consent of
Buyers (which consent shall not be unreasonably withheld, conditioned, or
delayed).

6.5       No Solicitation.  During the period from the date of this Agreement
until the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, Sellers shall not take, or permit any Acquired
Company to take, any action, directly or indirectly, to solicit, encourage,
initiate, or engage in discussions or negotiations with, or provide any
information to or enter into any agreement or other instrument (whether or not
binding) (including any confidentiality or non-disclosure agreement) with, any
Person (other than Buyers and their respective Affiliates) concerning any
Acquisition Proposal.  Sellers shall promptly (and in any event within three (3)
Business Days after receipt thereof by any Seller or any Acquired Company)
notify Buyers of any Acquisition Proposal or request for information with
respect to any Acquisition Proposal and, unless prohibited by the terms of an
applicable confidentiality or non-disclosure agreement (or similar legally
binding obligation) entered into by and between any Seller or any Acquired
Company, on the one hand, and a third party, on the other hand, prior to the
date hereof, the material terms and conditions of any such Acquisition Proposal
and the identity of the Person making same.

6.6       Supplements to Disclosure Schedule.  From time to time prior to the
Closing, Sellers shall have the right to supplement or amend the Disclosure
Schedule with respect to any matter hereafter arising or of which it becomes
aware after the date hereof (each, a “Schedule Supplement”).  Any disclosure in
any such Schedule Supplement shall not be deemed to have cured any inaccuracy in
or breach of any representation or warranty contained in this Agreement,
including for purposes of the indemnification or termination rights contained in
this Agreement or of determining whether or not the conditions set forth in
Section 7.1 have been satisfied; provided,  however, that if Buyers have the
right to, but does not elect to, terminate this Agreement within the later of
(a) five (5) Business Days of its receipt





-33-

--------------------------------------------------------------------------------

 



of such Schedule Supplement, and (b) the expiry of the applicable notice period
in Section 9.1(c), then Buyers shall be deemed to have irrevocably waived any
right to terminate this Agreement with respect to such matter and, further,
shall have irrevocably waived its right to indemnification under Section 8.2
with respect to such matter.

6.7       Expenses.  Except as otherwise provided in this Agreement, each Party
shall pay its respective costs and expenses in connection with the negotiation
and preparation of this Agreement and its performance hereunder, including fees,
expenses, and disbursements of third party brokers, attorneys, and accountants.

6.8       Confidentiality.

(a)    In addition to and without in any way limiting the provisions of the
Confidentiality Agreement, (i) each Party agrees that the terms of this
Agreement and all information received pursuant to this Agreement shall, from
and after the date hereof, be kept in strict confidence by such Party and such
Party shall not disclose such information to any third party and (ii) Sellers
agree that all information concerning the Acquired Companies and the business of
the Acquired Companies that is not already generally available to the public
shall, from and after the Closing, be kept in strict confidence by Sellers and
Sellers shall not disclose such information to any third party.  Such
confidentiality shall be maintained to the same extent as such Party maintains
its own confidential information and shall be maintained until such time, if
any, as such information either is, or becomes, published or a matter of public
knowledge through no fault or omission on the part of either
Party.  Notwithstanding the preceding two (2) sentences, (A) this Section 6.8(a)
shall not apply to Buyers after Closing or after termination of this Agreement,
and (B) a Party shall be permitted to make any such disclosure to (x) its
directors, managers, officers, Employees, lenders, prospective lenders, agents,
advisors, attorneys, or other representatives who legitimately need to know such
information and who agree to keep such information confidential and are made
aware of such Party’s obligations of confidentiality under this Agreement and
(y) the extent requested by a Governmental Authority or required by applicable
Law or legal process (in which case such Party shall, to the extent reasonably
practicable and legally permissible, provide the other Party with advance notice
of such disclosure, shall use commercially reasonable efforts to resist such
disclosure, and, at the request of such other Party, shall reasonably cooperate
with such other Party, at such other Party’s sole cost and expense, to limit or
prevent such disclosure).

(b)    The Parties (i) acknowledge that GPEG and Innova Global Ltd., an
Affiliate of Buyers, have previously executed the Confidentiality Agreement and
(ii) agree that this Agreement does not, and any termination of this Agreement
shall not, in any manner modify or limit Sellers’ or Buyers’ rights and
obligations under the Confidentiality Agreement, which Confidentiality Agreement
will continue in full force and effect in accordance with its terms until the
Closing.

6.9       No Public Announcement.  Prior to the Closing, unless otherwise
required by applicable Law or the rules and regulations of any stock exchange or
national market system upon which the securities of GPEG are listed, no press
release or public announcement related to this Agreement or the transactions
contemplated hereby, or any other announcement or communication to the
Employees, customers, suppliers, or vendors of the Acquired Companies, shall be
issued or made by either Party without the approval of the other Party, which
approval shall not be unreasonably withheld, conditioned, or delayed.  The
Parties shall cooperate as to the timing and contents of any such press release
or public announcement.





-34-

--------------------------------------------------------------------------------

 



6.10       Directors’ and Officers’ Indemnification. 

(a)    During the six (6) years following the Closing Date, (i) all rights to
indemnification or exculpation now existing in favor of the current and former
directors and officers of the Acquired Companies and other Persons (the “Company
Indemnified Persons”), as provided in their respective Organizational Documents
as of the date of this Agreement, with respect to any matters occurring prior to
the Closing, shall survive the transactions contemplated by this Agreement, and
(ii) Buyers shall not permit the Organizational Documents of the Acquired
Companies to be amended in any respect to the contrary.  To the maximum extent
permitted by Law, such indemnification shall be mandatory rather than
permissive, and the Acquired Companies shall advance expenses in connection with
such indemnification as provided in the Organizational Documents of the Acquired
Companies as of the date of this Agreement. 

(b)    For a period of six (6) years following the Closing Date, GPEG shall
cause to be maintained in effect the policies of directors’ and officers’
liability insurance pertaining to the directors and officers of the Acquired
Companies that are currently maintained by GPEG.

(c)    The Company Indemnified Persons entitled to the indemnification,
liability limitation, exculpation, and insurance described in this Section 6.10
are intended to be third party beneficiaries of this Section 6.10.  This
Section 6.10 shall survive the consummation of the transactions contemplated by
this Agreement for a period of six (6) years and shall be binding on all
successors and assigns of Buyers.

(d)    If Buyer, the Acquired Companies or any of their respective successors or
assigns, proposes to (i) consolidate with or merge into any other Person, or
(ii) transfer all or substantially all of its assets or properties to any
Person, then, and in each case, Buyers shall cause proper provision to be made
prior to or concurrently with the consummation of such transaction so that the
surviving corporation or entity in such proposed transaction, or the successors
and assigns of Buyers or the Acquired Companies, as the case may be, shall, from
and after the consummation of such transaction, assume and comply with the
covenants and obligations set forth in this Section 6.10.

6.11       Employment Matters.

(a)    During the period beginning on the Closing Date and ending on the one (1)
year anniversary of the Closing Date, Buyers shall provide Employees who
continue to be employed by any Acquired Company with at least the same salary or
hourly wage rate as provided to such Employees immediately prior to the Closing
Date (unless Buyers in good faith conclude that the manner or amount of payment
is not consistent with applicable Law) and with employee benefits (excluding
equity arrangements) that are at least as favorable in the aggregate to the
Employee Benefit Plans maintained by the Acquired Companies as of the date of
this Agreement.  Buyers further agree that, from and after the Closing Date,
each Buyer shall cause the Acquired Companies to grant all of their employees
credit for any service with the Acquired Companies earned prior to the Closing
Date (i) for eligibility and vesting purposes and (ii) for purposes of vacation
accrual and severance benefit determinations under any benefit or compensation
plan, program, agreement, or arrangement that may be established or maintained
by any Buyer or Acquired Company on or after the Closing Date (collectively, the
“New Plans”), except as would result in duplication of benefits.  In addition,
each Buyer shall use commercially reasonable efforts to (A) cause to be waived
all pre-existing condition exclusions and actively at work requirements and
similar limitations, eligibility waiting periods, and evidence of insurability
requirements under any New Plans to the extent waived or satisfied by an
Employee under any Employee Benefit Plan as of the Closing Date, and (B) cause
any deductible, co-insurance, and covered out-of-pocket expenses paid during the
calendar year of the Closing and on or before the Closing Date by any Employee
(or covered





-35-

--------------------------------------------------------------------------------

 



dependent thereof) to be taken into account for purposes of satisfying the
corresponding deductible, coinsurance, and maximum out of pocket provisions
after the Closing Date under any applicable New Plan in the year of initial
participation.  Notwithstanding anything contained herein or in the Transition
Services Agreement to the contrary, Buyers shall cause such employees to be
covered under Employee Benefit Plans maintained by one of the Buyers, one of the
Acquired Companies or one of their respective Affiliates no later than January
1, 2018.

(b)    After the Closing, each Buyer shall ensure that no Acquired Company
shall, at any time within ninety (90) days after the Closing Date, effectuate a
“plant closing” or “mass layoff” as those terms are defined in the U.S. Worker
Adjustment and Retraining Notification Act, as amended, and the rules and
regulations promulgated thereunder (the “WARN Act”).  Prior to and as of the
Closing, Sellers shall ensure that no Acquired Company has taken or failed to
take any action that results in obligations to any Buyer or any of their
respective Affiliates under the WARN Act.

(c)    The Acquired Companies will cease to be participating employers in the
401(k) plan maintained by Sellers effective as of the Closing Date, and each
Buyer agrees to establish or make available to the employees of the Acquired
Companies effective within sixty (60) days after the Closing Date a defined
contribution plan that is qualified under Sections 401(a) and 401(k) of the Code
that will accept rollovers from the 401(k) plan maintained by Sellers in which
employees of the Acquired Companies participate, including, to the extent
permitted by the 401(k) plan maintained by Sellers, rollovers of promissory
notes that represent participant loans of such employees.

(d)    Nothing contained in this Section 6.11, express or implied, is intended
to confer upon any Employee any right to continued employment for any period or
continued receipt of any specific employee benefit, nor shall constitute an
amendment to or any other modification of any New Plan or existing Employee
Benefit Plan.  Furthermore, this Section 6.11 shall be binding upon and inure
solely to the benefit of each of the Parties, and nothing in this Section 6.11,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever.

6.12       Preservation of Books and Records.  After the Closing Date, Buyers
shall, and shall cause the Acquired Companies to, consistent with its record
keeping policies but not less than until the seventh (7th) anniversary of the
Closing Date, retain all books, records, and other documents of the Acquired
Companies relating to periods prior to the Closing and, except as prohibited by
applicable Law, make the same available for inspection and copying by Sellers
(at Sellers’ expense) during normal business hours, upon reasonable request, and
upon reasonable notice; provided that Buyers shall, and shall cause the Acquired
Companies to, make the same available for inspection and copying within two (2)
Business Days following the date Sellers’ request is received by Buyers.  Buyers
shall not, and shall cause the Acquired Companies not to, destroy or permit to
be destroyed any such books, records, or documents after said anniversary of the
Closing Date without first advising Sellers in writing and giving Sellers a
reasonable opportunity to obtain possession thereof.  After the Closing Date,
Sellers shall, and shall cause their applicable Affiliates to, consistent with
its record keeping policies but not less than until the seventh (7th)
anniversary of the Closing Date, retain all books, records, and other documents
of the Acquired Companies, if any, relating to periods prior to the Closing
which are not purchased by Buyer hereunder and, except as prohibited by
applicable Law, make the same available for inspection and copying by Buyers (at
Buyers’ expense) during normal business hours, upon reasonable request, and upon
reasonable notice; provided that Sellers shall make the same available for
inspection and copying within two (2) Business Days following the date Buyers’
request is received by Sellers.  Sellers shall not, and shall cause its
applicable Affiliates not to, destroy or permit to be destroyed any such books,
records, or documents after said anniversary of the Closing Date without first
advising Buyers in writing and giving Buyers a reasonable opportunity to obtain
possession thereof.





-36-

--------------------------------------------------------------------------------

 



6.13       Transfer Taxes.  The Party responsible under applicable Law for
filing any Tax Return and other documentation with respect to any transfer
(including stock transfer), recording, documentary, sales, use, stamp,
registration, severance, and other Taxes and fees (“Transfer Taxes”) shall
prepare and file such Tax Return.  Any such Transfer Taxes shall be borne
equally by Buyers, on the one hand, and by Seller, on the other hand.  Buyers or
Seller, as the case may be, shall promptly remit payment for fifty percent (50%)
of any such Transfer Taxes to the other Party.

6.14       Further Assurances; Transition Matters. 

(a)    Subject to the terms and conditions of this Agreement, each Party agrees,
from time to time as and when requested by the other Party, to execute and
deliver, or cause to be executed and delivered, all such documents, and to use
its commercially reasonable efforts to take, or cause to be taken, all such
further or other appropriate actions and to do, or cause to be done, all other
things, as such other Party may reasonably deem necessary or desirable to carry
out the provisions of this Agreement and give effect to the transactions
contemplated hereby.  In further of the foregoing, as soon as practicable
following the Closing, (i) GPEG C.V., represented by its general partner GPEG
LLC, will transfer the shares in the capital of Global Power Netherlands to
Innova Global Europe who shall accept such shares, free from any and all
Encumbrances, by executing the deed of transfer of such shares, substantially in
the form attached hereto as Exhibit F (the “Dutch Deed of Transfer”) (it being
understood that such Dutch Deed of Transfer may be notarized on the Business Day
immediately following the Closing Date); and (ii) Sellers shall deliver evidence
of issuance of new stock certificates to replace the existing stock certificates
of GPEG Hong Kong to the third party secretarial agent for GPEG Hong Kong.

(b)    In order to effectively transition the business of GPEG Hong Kong and
Braden China, the Parties have agreed that the directors, officers and/or
authorized representatives for each of GPEG Hong Kong and Braden China as of the
date of this Agreement (the “Authorized Persons”) shall continue to hold their
respective positions post-Closing until the Dividend has been paid.  In
furtherance of the foregoing and in order to facilitate the payment of the
Dividend, each of Buyers and Sellers shall, at the expense of Sellers, use its
reasonable commercial efforts, and shall cause their respective Subsidiaries and
Affiliates to, from time to time as and when requested by the other Party, to
execute and deliver, or cause to be executed and delivered, all such documents,
and to use its reasonable commercial efforts to take, or cause to be taken, all
such actions and to do, or cause to be done, all other things necessary in order
to cause (i) the Dividend to be paid as soon as practicable following the
Closing Date, and (ii) each of the Authorized Persons to resign from their
respective positions at GPEG Hong Kong and Braden China as promptly as
practicable following the date on which the Divided is paid.  Notwithstanding
anything contained herein to the contrary, Buyers shall not, and shall cause the
Acquired Companies not to, take any action post-Closing that would prevent,
impede, delay or otherwise adversely impact the ability of Braden China and GPEG
Hong Kong to make the Dividend payment, including but not limited to, changing
any of the Authorized Persons prior the payment of the Dividend or making any
filing with any Governmental Authority with respect to Braden China or GPEG Hong
Kong that has the effect of preventing, impeding, delaying or adversely
impacting the Dividend.

(c)    Buyers further agree that to the extent that any of the Authorized
Persons incur any Losses in connection with any such Authorized Person
continuing to hold their respective positions at GPEG Hong Kong and/or Braden
China, as applicable, from and after the Closing Date, then Buyers shall, to the
extent such Losses result from events or circumstances arising after the Closing
Date, indemnify, defend and hold harmless each such Authorized Person against,
and reimburse such Authorized Person for, any and all Losses, including costs or
expenses, and shall in any event promptly reimburse each such Authorized Person
to the extent such Authorized Person incurs any Losses in connection with
continuing to serve in his or her position, except in each case to the extent
that such Losses are the result of the negligence, bad faith or willful
misconduct of any of the Authorized Persons. 





-37-

--------------------------------------------------------------------------------

 



In the event that Buyers incur Losses as a result of the negligence, bad faith
or willful misconduct of any of the Authorized Persons after the Closing Date,
then Sellers shall indemnify, defend and hold harmless any Buyers against, and
reimburse such Buyer for, any and all Losses.

(d)    Within thirty (30) days following the Closing Date, in addition to, and
not in lieu of, the adjustment the Purchase Price pursuant to Section 2.4,
Buyers shall make a one-time cash payment in U.S. dollars in immediately
available funds to GPEG, on behalf of the Sellers, in an amount equal to the
aggregate amount of free cash on the balance sheet of Braden China as of the
Closing Date less the amount of the previously declared Dividend, which amount
shall be paid to Sellers in respect of the cash balances at Braden China as of
the Closing Date.  The Dividend and the amount paid pursuant to this Section
6.14(d) shall not be taken into account for the purposes of the Final Closing
Statement so as to avoid duplication.  For the avoidance of doubt, the amount
paid to the Sellers in respect of the Dividend and in respect of this Section
6.14(d) shall be net of any applicable taxes and withholdings to the extent that
such amounts have not been previously paid by Sellers.

(e)    All payments and reimbursements made after the Closing Date in the
ordinary course of business by any third party in the name of or to any Seller
or any of its Affiliates in connection with or arising out of the business
conducted by the Acquired Companies shall be held by Seller or its Affiliate, as
applicable, in trust for the benefit of the Buyers and the Acquired
Companies.  Sellers or its Affiliate, as applicable, shall pay over the amount
of such payment or reimbursement to Buyers within five (5) Business Days of
receipt thereof.

(f)    All payments and reimbursements made after the Closing Date in the
ordinary course of business by any third party in the name of or to any Acquired
Company or any Buyer in connection with or arising out of the business conducted
by Seller or any of its Affiliates (which, for the avoidance of doubt, shall not
include the Acquired Companies) shall be held by the applicable Acquired Company
or its Affiliate, as applicable, in trust for the benefit of Sellers.  The
Acquired Company or Buyer, as applicable, shall pay over the amount of such
payment or reimbursement to Sellers within five (5) Business Days of receipt
thereof.

6.15      Tax Matters.

(a)    Sellers shall be responsible for all Taxes of the Acquired Companies for
all Pre-Closing Taxable Periods.  In the case of any Taxes of the Acquired
Companies that are payable with respect to any Taxable period that begins on or
before and ends after the Closing Date (a “Straddle Period”), the portion of any
such Taxes that are allocable to the portion of the Straddle Period ending on
the Closing Date shall:  (i) in the case of Taxes that are either (A) based upon
or related to income, receipts, or expenditures or (B) imposed in connection
with any sale, transfer, or assignment or any deemed sale, transfer, or
assignment of property (real or personal, tangible or intangible), be deemed
equal to the amount that would be payable if the Taxable year or period ended on
the Closing Date; and (ii) in the case of all other Taxes, be deemed to be the
amount of such Taxes for the entire Straddle Period multiplied by a fraction,
the numerator of which is the number of calendar days in the portion of the
Straddle Period ending on the Closing Date and the denominator of which is the
number of calendar days in the entire Straddle Period.  Without limiting the
generality of the immediately preceding sentence, any transaction bonuses or
other compensatory payments or payment obligations of the Acquired Companies to
Employees or other Persons that will become due and payable as a result of the
consummation of the transactions contemplated by this Agreement shall be
considered to have been paid in the portion of the Straddle Period ending on the
Closing Date.

(b)    Sellers shall prepare (or cause to be prepared), and Buyers shall cause
the Acquired Companies to timely file, all Tax Returns of the Acquired Companies
for all Pre-Closing





-38-

--------------------------------------------------------------------------------

 



Taxable Periods.  Braden Manufacturing’s operations for the period January 1,
2017 through and including the Closing Date shall be reported on the 2017
consolidated U.S. federal income Tax Return for the affiliated group for which
the Acquired Companies are members during the period of January 1, 2017 through
and including the Closing Date.  Buyers shall prepare and timely file (or cause
to be prepared and filed) Tax Returns of the Acquired Companies for Straddle
Periods.  For Tax Returns described in the preceding two (2) sentences, (i) each
such Tax Return shall be prepared on a basis consistent with the prior Tax
Returns of the Acquired Companies, except as required by applicable Law, and
(ii) the preparing Party shall provide a copy of any such Tax Return to the
other Party at least thirty (30) days before they are due, taking into
consideration extensions of time to file, for the other Party’s review and
approval, which approval shall not be unreasonably withheld, conditioned, or
delayed.  Sellers and Buyers shall attempt in good faith to resolve any
disagreements regarding Tax Returns prepared pursuant to this Section 6.15(b)
prior to the due date for filing.  If Sellers and Buyers are unable to resolve
any dispute with respect to such Tax Return at least ten (10) prior to the due
date for filing, such dispute shall be resolved by the Neutral Auditor.  The
fees and expenses of the Neutral Auditor shall be borne equally by the Sellers,
on the one hand, and Buyers, on the other.  If any dispute with respect to a Tax
Return is not resolved prior to the due date of such Tax Return, (i) such Tax
Return shall be filed in the manner in which the party responsible for such Tax
Return deems correct and (ii) upon resolution of such dispute by the Neutral
Auditor, the parties agree to file amended Tax Returns reflecting such
resolution.  With respect to any Tax Returns filed with respect to any
Pre-Closing Taxable Periods, or with respect to any Straddle Period, Sellers
shall be responsible for the Pre-Closing Taxes due in respect of such Tax
Returns and the Taxes properly allocable to the portion of the Straddle Period
ending on the Closing Date (“Sellers’ Taxes”), to the extent not previously
taken into account as a Current Liability in calculating the Final Working
Capital.  Buyers shall notify Sellers of the amount due in respect of any such
Straddle Period Tax Return no later than fifteen (15) Business Days prior to the
date on which such Tax Return is due.  To the extent that the aggregate Sellers’
Taxes exceeds the amount of Taxes included as Current Liabilities in the
calculation of Final Working Capital, Sellers shall promptly remit such excess
to Buyers.  To the extent that the amount of Taxes included as Current
Liabilities in the calculation of Final Working Capital exceeds the aggregate
Sellers’ Taxes, Buyers shall promptly remit such excess to Seller.

(c)    Any refund of Taxes paid to any Acquired Company, any Buyers or any of
their respective Affiliates with respect to a Pre-Closing Taxable Period or the
portion of the Straddle Period for which Sellers are responsible for Taxes,
other than a refund (i) attributable to a carryback of losses incurred in
periods after the Closing or attributable to a carryforward of losses to a
post-Closing period or (ii) included in the calculation of Final Working
Capital, shall be for the benefit of Sellers and shall be paid to Sellers no
later than ten (10) Business Days after receipt of payment by the applicable
Acquired Company, Buyer or Buyer’s Affiliates.  Subject to Sellers’
responsibility to prepare Tax Returns pursuant to the first sentence of
Section 6.15(b), Buyers shall use commercially reasonable efforts (including
filing any necessary amendments of Tax Returns) to carryback any losses incurred
during any Pre-Closing Taxable Period or portion of the Straddle Period for
which Sellers are responsible to prior taxable periods, and to seek refunds in
order to maximize the potential refunds of Taxes payable to Sellers pursuant to
this Section 6.15(c). Except as contemplated by Section 6.14, Buyers shall not
cause or permit any Acquired Company to make a dividend payment or other
distribution before the end of the current taxable year that will cause an
increase in the amount of Taxes for which Sellers are liable with respect to any
Pre-Closing Tax Period or portion of the Straddle Period.

(d)    Each of Sellers and Buyers shall provide the other with such assistance
as may reasonably be requested by either of them in connection with the
preparation of any Tax Return, any audit or other examination by any taxing
authority, or any judicial or administrative proceedings relating to liability
for Taxes, and each will retain and provide the other with any records or
information that may be relevant to such Tax Return, audit or examination, or
proceedings.  Such assistance shall include (i) making employees available on a
mutually convenient basis to provide additional information and





-39-

--------------------------------------------------------------------------------

 



explanation of any material provided under this Section 6.15(d) and
(ii) providing copies of any relevant Tax Return and supporting work
schedules.  The Party requesting assistance pursuant to this
Section 6.15(d) shall reimburse the other Party for reasonable out-of-pocket
expenses incurred in providing such assistance.

(e)    No Buyer nor any Acquired Company shall make any election under Section
338 of the Code with respect to the transactions contemplated by this Agreement.

(f)    Whenever any taxing authority sends a notice of an audit, initiates an
examination of any of the Acquired Companies, or other otherwise asserts a
claim, makes an assessment, or disputes the amount of Taxes (each, a “Tax
Contest”) for any Pre-Closing Taxable Period, Buyers shall promptly notify the
Sellers, and the Sellers shall have the right to control any resulting
proceedings and, subject to the immediately following sentence, to determine
whether and when to settle any such Tax Contest; provided,  however, that the
Sellers shall keep Buyers apprised of all developments relating to any such Tax
Contest and shall conduct the defense of any such Tax Contest diligently and in
good faith.  The Sellers shall not settle, compromise and/or concede a Tax
Contest if such settlement, compromise and/or concession would have an adverse
impact on Buyers or any Acquired Company for a Post-Closing Taxable Period
(including the portion of a Straddle Period beginning the day after the Closing
Date), without the consent of Buyers, which consent shall not be unreasonably
withheld, conditioned or delayed.  With respect to any Tax Contest concerning
the Acquired Companies with respect to any Straddle Period or Post-Closing
Taxable Period, the Sellers shall promptly notify Buyers, and Buyers shall have
the right to control any resulting proceedings and, subject to the immediately
following sentence, to determine whether and when to settle any such Tax
Contest; provided,  however, in the case of a Tax Contest that relates to a
Straddle Period, the Sellers shall have the right to participate in such Tax
Contest at their own expense.  Buyers shall not settle, compromise and/or
concede a Tax Contest if such settlement, compromise and/or concession would
have an adverse impact on the Sellers for a Pre-Closing Tax Period (including
the portion of a Straddle Period ending on the Closing Date), without the
consent of the Sellers, which consent shall not be unreasonably withheld,
conditioned or delayed.

(g)    No Buyer nor any Acquired Company shall amend, refile, revoke or
otherwise modify any Tax Return or Tax election of any Acquired Company with
respect to a Pre-Closing Taxable Period or a Straddle Period without the prior
written consent of the Sellers, which consent shall be unreasonably withheld,
conditioned or delayed.

6.16      Restrictive Provisions.

(a)    For a period of seven (7) years commencing on the Closing Date, no Seller
nor any of its wholly-owned subsidiaries (each, a “Restricted Person,” and,
collectively, the “Restricted Persons”) shall, directly or indirectly,
(i) engage in or assist others in engaging in a Competing Business (as conducted
at the Closing) in the countries in which the Acquired Companies, taken as a
whole, as of the Closing conduct a material amount of business (the
“Territory”), (ii) have an interest in any Person that engages directly or
indirectly in a Competing Business (as conducted at the Closing) in the
Territory in any capacity, including as a partner, stockholder, member, agent,
or consultant, or (iii) intentionally interfere in any material respect with the
business relationships (whether formed prior to or after the date of this
Agreement) between the Acquired Companies and customers or suppliers of the
Acquired Companies.  Notwithstanding the foregoing, each of the Restricted
Persons may (A) own, directly or indirectly, solely as an investment, securities
of any Person traded on any national securities exchange if such Restricted
Person is not a controlling person of, or a member of a group that controls,
such Person and does not, directly or indirectly, own two percent (2%) or more
of any class of securities of such Person or (B) merge with or acquire any
business in which the Competing Business (as conducted at the Closing)
constitutes ten percent (10%) or less of the earnings, revenue, or assets of
such business (or more





-40-

--------------------------------------------------------------------------------

 



than ten percent (10%) so long as such Restricted Person shall use commercially
reasonable efforts to divest, as soon as reasonably practicable, its interest in
such business relating to the Competing Business (as conducted at the Closing)).

(b)    For a period of seven (7) years commencing on the date hereof, the
Restricted Persons shall not, directly or indirectly, solicit or entice, or
attempt to solicit or entice, any customers of the Acquired Companies as of the
Closing for purposes of diverting their business or services from the Acquired
Companies.

(c)    For a period of three (3) years commencing on the date hereof, the
Restricted Persons shall not, directly or indirectly, hire or solicit
management-level Employees of any of the Acquired Companies as of immediately
following the Closing; provided that the foregoing shall not prohibit (i)
general solicitations of employment not specifically targeted to such Employees
and any hiring resulting therefrom, (ii) solicitations of such Employees
following termination of their employment by the applicable Acquired Company and
any hiring resulting therefrom, or (iii) contacts by such Employees on their own
initiative without any solicitation or encouragement from the Restricted Persons
and any hiring resulting therefrom.

(d)    If any Seller breaches, or threatens to commit a breach of, any of the
provisions of this Section 6.16, Buyers shall have the following rights and
remedies, each of which rights and remedies shall be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to Buyers under law or in
equity:  (i) the right and remedy to have such provision specifically enforced
by any court having jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach may cause irreparable injury to Buyers and that
money damages may not provide an adequate remedy; and (ii) the right and remedy
to recover from such Seller all monetary damages suffered by such Buyer as a
result of any acts or omissions constituting a breach of this Section 6.16.

(e)    Each Seller acknowledges that the restrictions contained in this
Section 6.16 are reasonable and necessary to protect the legitimate interests of
Buyers and, following the Closing, the Acquired Companies and constitute a
material inducement to Buyers to enter into this Agreement and consummate the
transactions contemplated hereby.  In the event that any covenant contained in
this Section 6.16 should be adjudicated to exceed the time, geographic, product
or service, or other limitations permitted by applicable Law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service, or other limitations permitted by
applicable Law.  The covenants contained in this Section 6.16 and each provision
hereof are severable and distinct covenants and provisions.  The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.

6.17      Release.  Effective as of the Closing, each Seller fully releases,
waives, acquits, and discharges forever, unconditionally and irrevocably, the
Acquired Companies from, against, and with respect to any and all Losses that
such Seller ever had, now has, or may hereafter have or acquire against any of
the Acquired Companies for or by reason of any matter, cause, or thing
whatsoever occurring on or prior to the Closing and relating to the Acquired
Companies; provided that the foregoing shall not apply to, or restrict in any
way, (a) Losses expressly contemplated by this Agreement (including, for the
avoidance of doubt, indemnification under Article VIII), (b) claims for
indemnification or reimbursement under the Organizational Documents of the
Acquired Companies as contemplated by Section 6.10, and (c) items set forth in
Section 6.17 of the Disclosure Schedule.





-41-

--------------------------------------------------------------------------------

 



6.18      Closing Indebtedness and Company Transaction Expenses.  Prior to or on
the Closing Date, each Seller shall satisfy all Closing Indebtedness and Company
Transaction Expenses.

6.19      Release of Encumbrances; Letters of Credit. 

(a)    Each Seller shall coordinate with its lenders and any other secured party
of the Acquired Companies (other than the parties to Contracts listed on Section
6.19(a) of the Disclosure Schedule and the parties to Contracts similar to such
Contracts) so that at the Closing, such lenders and such secured parties, if
any, will release all of their respective guarantees by and Encumbrances on the
Acquired Companies and their respective assets and will execute and deliver to
Sellers UCC-3 termination statements and any other documentation reasonably
requested by Buyers evidencing the consent of such lenders and such secured
parties, if any, to the sale of the Securities by Sellers and the release of all
such guarantees by and Encumbrances on the Acquired Companies and their
respective assets in their favor.

(b)    From and after the Closing Date, subject to customer cooperation, Buyers
shall use commercially reasonable efforts to terminate, or cause a Buyer or one
of its Affiliates to be substituted in all respects for Sellers and their
respective Affiliates in respect of all obligations of Sellers and their
respective Affiliates under any undrawn or uncalled guarantees, bonds or letters
of credit relating to the business of Braden Europe, Braden USA or CFI. If
Buyers are unable to replace such guarantees, bonds and letters of credit within
120 days following the Closing Date due to a lack of customer cooperation, then
the Parties will in good faith discuss potential acceptable resolutions. From
and after the Closing Date, without the prior written consent of Sellers, Buyers
shall not, and shall not permit any of the Acquired Companies to, renew or
extend the term of, increase its monetary obligations (or any other obligations
for which Sellers might be liable) under, or transfer to a third party, any of
the guarantees, bonds or letters of credit described in Section 6.19(b) of the
Disclosure Schedule and for which any Seller is or may be liable unless all
obligations of Sellers and are terminated by documentation reasonably
satisfactory in form and substance to Sellers. Sellers shall reasonably
cooperate with Buyers and their respective Affiliates in connection with the
termination or substitution required by this Section 6.19(b).    Buyers further
agree that to the extent Sellers incur any Losses in connection with any such
guarantee, bond or letter of credit on or after the Closing Date, Buyers shall,
to the extent such Losses result from events or circumstances arising after the
Closing Date, indemnify, defend and hold harmless Sellers against, and reimburse
Sellers for, any and all Losses, including costs or expenses in connection with
such guarantees, bonds or letters of credit, including Sellers’ expenses in
maintaining such guarantee, bond or letter of credit, whether or not any such
guarantee, bond or letter of credit is drawn upon or required to be performed,
and shall in any event promptly reimburse Sellers to the extent any guarantee,
bond or letter of credit is called upon as a result of events or circumstances
arising after the Closing Date and Sellers incur any Losses in connection with
such guarantee, bond or letter of credit.

6.20      Pre-Closing Transactions.  Prior to or at the Closing, each Seller
shall, and shall cause its Subsidiaries to, take all necessary action to cause
the pre-closing transactions listed on Section 6.20 of the Disclosure Schedule
(the “Pre-Closing Transactions”) to be completed.

6.21      Termination of Intercompany Accounts.  Subject to the terms of the
Transition Services Agreement, prior to or at the Closing, each Seller shall
take all necessary action to cause all Contracts, Commitments, or transactions,
including all amounts payable or receivable resulting therefrom, between any
Seller or any of its Affiliates (other than the Acquired Companies), on the one
hand, and the Acquired Companies, on the other hand, to be satisfied as of the
Closing; provided,  however, that Sellers and their respective Affiliates (other
than the Acquired Companies), on the one hand, and the Acquired Companies, on
the other hand, shall be permitted to enter into Contracts, commitments, or
transactions with one another following the Closing.





-42-

--------------------------------------------------------------------------------

 



Article VII
CONDITIONS PRECEDENT

7.1       Conditions to Obligation of Buyers.  The obligation of Buyers to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction or waiver of the following conditions:

(a)    each of the representations and warranties of Sellers set forth in
Articles III and V shall be correct in all respects (in the case of any
representation or warranty qualified by materiality, including references to
“Material Adverse Change” and “Material Adverse Effect”) or in all material
respects (in the case of any representation or warranty not qualified by
materiality, including references to “Material Adverse Change” and “Material
Adverse Effect”) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of the Closing Date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects);

(b)    Sellers shall have performed and complied with, in all material respects,
all covenants and agreements required to be performed or complied with by
Sellers under this Agreement at or prior to the Closing;

(c)    no Proceeding shall be pending or threatened in writing wherein an
unfavorable Decree would (i) prevent consummation of any of the transactions
contemplated by this Agreement or (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such Decree shall be in effect);

(d)    Sellers shall have delivered to Buyers a certificate to the effect that
each of the conditions specified in Sections 7.1(a) through (c) is satisfied;

(e)    any required waiting periods (including any extension thereof) applicable
to the consummation of the transactions contemplated by this Agreement under the
HSR Act shall have terminated or expired, and all other consents of any
Governmental Authority required for the consummation of the transactions
contemplated by this Agreement shall have been obtained;

(f)    Sellers shall have delivered to Buyers the deliveries set forth in
Section 2.6(a);

(g)    all approvals, consents, and waivers that are listed in Section 7.1(g) of
the Disclosure Schedule shall have been received, and Sellers shall have
delivered to Buyers executed counterparts thereof;

(h)    Sellers shall have delivered to Buyers a good standing certificate for
each of Braden Manufacturing and GPTS from the Secretary of State of Delaware;

(i)    Sellers shall have delivered to Buyers a certificate of an officer of
each Seller certifying that attached thereto are true and complete copies of all
resolutions adopted by the board of directors or board of managers, as
applicable, of such Seller authorizing the execution, delivery and performance
of this Agreement and the other transaction documents contemplated hereby and
the consummation of the transactions contemplated hereby and thereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby;





-43-

--------------------------------------------------------------------------------

 



(j)    Sellers shall have caused each Acquired Company to deliver to Buyers a
certificate of an officer of such Acquired Company certifying that attached
thereto are true, correct, and complete copies of the Organizational Documents
of such Acquired Company;

(k)   except as otherwise may be directed by Buyers prior to the Closing,
Sellers shall have delivered to Buyers the resignations of the directors and
officers of each of the Acquired Companies set forth in Section 7.1(k) of the
Disclosure Schedule;

(l)    Sellers shall have paid or otherwise satisfied all Closing Indebtedness
and Company Transaction Expenses;

(m)  the minute books, shareholders registers, stock record books, books,
records, and Contracts of the Acquired Companies will be in the possession of or
delivered to the applicable Acquired Company;

(n)   Innova Global Management LP (Canada) shall have purchased certain
intellectual property from Braden Manufacturing for $2,000,000 in cash;

(o)   Sellers shall have completed the Pre-Closing Transactions;

(p)   Buyers shall have received the UCC-3 termination statements and other
documentation contemplated by Section 6.19; and

(q)   Sellers shall have delivered to Buyers the Transition Services Agreement
and the Escrow Agreement, each as duly executed by Sellers.

7.2        Conditions to Obligation of Sellers.  The obligation of Sellers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction or waiver of the following conditions:

(a)    each of the representations and warranties of Buyers set forth in
Article IV shall be correct in all respects (in the case of any representation
or warranty qualified by materiality) or in all material respects (in the case
of any representation or warranty not qualified by materiality) on and as of the
date hereof and on and as of the Closing Date with the same effect as though
made at and as of the Closing Date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects);

(b)    Buyers shall have performed and complied with, in all material respects,
all covenants and agreements required to be performed or complied with by Buyers
under this Agreement at or prior to the Closing;

(c)    no Proceeding shall be pending or threatened in writing wherein an
unfavorable Decree would (i) prevent consummation of any of the transactions
contemplated by this Agreement or (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such Decree shall be in effect);

(d)    Buyers shall have delivered to Sellers a certificate to the effect that
each of the conditions specified in Sections 7.2(a) through (c) is satisfied;

(e)    Buyers shall have delivered to Sellers the deliveries set forth in
Section 2.6(b);





-44-

--------------------------------------------------------------------------------

 



(f)    Any required waiting periods (including any extension thereof) applicable
to the consummation of the transactions contemplated by this Agreement under the
HSR Act shall have terminated or expired, and all other consents of any
Governmental Authority required for the consummation of the transactions
contemplated by this Agreement shall have been obtained.

(g)    Buyers shall have delivered to Sellers a good standing certificate for
each Buyer (other than Innova Global Europe) from the applicable Secretary of
State (or equivalent Governmental Authority) from the jurisdiction in which each
such Buyer was organized;

(h)    Buyers shall have delivered to Sellers a certificate of officers of each
Buyer certifying that attached thereto are true and complete copies of all
resolutions adopted by the board of directors or board of managers, as
applicable, of such Buyer authorizing the execution, delivery and performance of
this Agreement and the other transaction documents contemplated hereby and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby;

(i)    Buyers shall have delivered to Sellers the Transition Services Agreement
and the Escrow Agreement, each as duly executed by Buyers; and

(j)    Buyers shall deliver the Estimated Purchase Price to Sellers in
accordance with Section 2.2.

7.3        Frustration of Closing Conditions.  No Party may rely on the failure
of any condition set forth in this Article VII to be satisfied if such failure
was caused by such Party’s failure to use commercially reasonable efforts to
cause the Closing to occur, as required by Section 6.1.

Article VIII
INDEMNIFICATION

8.1       Survival of Representations, Warranties, and Covenants.

(a)    All of the representations and warranties contained in Articles III,  IV,
and V shall survive the Closing and continue in full force and effect for a
period of eighteen (18) months thereafter; provided that:

(i)    (A) the representations and warranties of Sellers contained in
Sections 3.2  (Authorization of Transaction), 3.4  (Brokers’ Fees), 3.5
 (Ownership of Securities), 5.1  (Organization, Qualification, Corporate Power
and Authorization), 5.2  (Capitalization), 5.4  (Brokers’ Fees), and 5.6
 (Subsidiaries) shall survive the Closing and continue in full force and effect
indefinitely; (B) the representations and warranties of Sellers contained in
Section 5.13  (Taxes) shall survive the Closing and continue in full force and
effect until the date that is forty-five (45) days following the expiration of
the statute of limitations applicable to the subject matter thereof (all of the
representations and warranties set forth in clauses (A) and (B) are collectively
referred to herein as the “Sellers’ Fundamental Representations and
Warranties”); and (C) the representations and warranties of Sellers contained in
Section 5.12  (Environmental Matters) shall survive the Closing and continue in
full force and effect until the date that is five (5) years from the Closing
Date; and

(ii)    the representations and warranties of Buyers contained in Sections 4.2
 (Authorization of Transaction) and 4.4  (Brokers’ Fees) shall survive the
Closing and continue in full force and effect indefinitely.





-45-

--------------------------------------------------------------------------------

 



(b)    Except as otherwise specifically provided in this Agreement, all
covenants and agreements contained in this Agreement to be performed before or
at the Closing shall not survive the Closing and all covenants and agreements
contained in this Agreement to be performed after the Closing shall survive the
Closing in accordance with their respective terms.

(c)    No Claim for Indemnification or other claim may be brought in respect of
a breach of any representation, warranty, covenant, or agreement contained in
this Agreement after the expiration of the survival period applicable to such
representation, warranty, covenant, or agreement as set forth in this
Section 8.1.

8.2       Indemnification by Sellers.  From and after the Closing and subject to
the limitations set forth in this Article VIII, Sellers shall, jointly and
severally, indemnify Buyers and each of their respective Affiliates (which shall
include, following the Closing, each of the Acquired Companies) and each of
their respective directors, managers, officers, employees, successors, and
assigns (collectively, the “Buyer Indemnitees”) in respect of any and all
claims, losses, damages, liabilities, deficiencies, Proceedings, judgments,
interest, awards, penalties, fines, costs, and expenses of whatever kind
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”)
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, or resulting from:

(a)    a breach of any representation or warranty of Sellers contained in
Articles III or V; or

(b)    a breach of any covenant or agreement of Sellers contained in this
Agreement.

8.3       Indemnification by Buyers.  From and after the Closing and subject to
the limitations set forth in this Article VIII, Buyers, jointly and severally,
shall indemnify Sellers and their Affiliates and each of their respective
directors, managers, officers, employees, successors, and assigns (collectively,
the “Seller Indemnitees”) in respect of any and all Losses incurred or sustained
by, or imposed upon, the Seller Indemnitees based upon, arising out of, or
resulting from:

(a)    a breach of any representation or warranty of Buyers contained in
Article IV; or

(b)    a breach of any covenant or agreement of Buyers contained in this
Agreement.

8.4        Matters Involving Third Party Claims.

(a)    If any third party shall notify a Party (the “Indemnified Party”) with
respect to a Third Party Claim that may give rise to a Claim for Indemnification
against the other Party (the “Indemnifying Party”) under this Article VIII, then
the Indemnified Party shall promptly provide a Claim for Indemnification to the
Indemnifying Party.  Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly following receipt thereof, copies of all notices
and documents (including court papers) received by the Indemnified Party
relating to any such Third Party Claim.

(b)    The Indemnifying Party shall have the right (but not the obligation),
upon written notice to the Indemnified Party delivered no later than fifteen
(15) days after receipt by the Indemnifying Party of the Claim for
Indemnification, to assume the conduct and control, through counsel of its
choice reasonably satisfactory to the Indemnified Party, and at the expense of
the Indemnifying Party, of the settlement or defense of the Third Party
Claim.  The Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in connection therewith and the Indemnifying Party shall permit the
Indemnified Party to participate in such settlement or defense through counsel
chosen by the Indemnified Party; provided that the fees and expenses of such
counsel shall be borne solely by the Indemnified Party. 





-46-

--------------------------------------------------------------------------------

 



So long as the Indemnifying Party is reasonably contesting any such Third Party
Claim in good faith, the Indemnified Party shall not pay or settle such Third
Party Claim.  If the Indemnifying Party does not notify the Indemnified Party in
writing within fifteen (15) days after receipt of the Claim for Indemnification
that it elects to undertake the defense of the Third Party Claim or fails to
defend in good faith such Third-Party Claim, then the Indemnified Party shall
have the right to defend, contest, settle, or compromise such Third Party Claim
but shall not thereby waive any right to seek indemnity therefor pursuant to
this Article VIII.  Any settlement or compromise of any Third Party Claim by the
Indemnifying Party shall require the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld, conditioned, or
delayed; provided that no such consent shall be required for any such settlement
or compromise that (i) is exclusively monetary and will be paid by the
Indemnifying Party (rather than the Indemnified Party), (ii) does not contain an
admission of liability on the part of any Indemnified Party, and (iii) will not
have an adverse impact on Buyers’ ability to operate the business of the
Acquired Companies in the ordinary course of business consistent with past
practice.

(c)    The Parties shall reasonably cooperate in the defense or prosecution of
any Third Party Claim in respect of which indemnity may be sought hereunder and
Buyers and Sellers (or a duly authorized representative of such Party) shall
(and Buyers shall cause the Acquired Companies to) furnish such records,
information, and testimony, and attend such conferences, discovery proceedings,
hearings, trials, and appeals, as may be reasonably requested in connection
therewith.

8.5       Matters not Involving Third Party Claims.  An Indemnified Party may
make a claim for any matter that does not involve a Third Party Claim in any
amount to which it may be entitled under this Article VIII by providing a Claim
for Indemnification against the Indemnifying Party promptly after the
Indemnified Party has notice of any Losses that may give rise to a Claim for
Indemnification.  The Indemnifying Party shall have thirty (30) days to object
to the Claim for Indemnification by delivery of a written notice of such
objection to the Indemnified Party.  If an objection is delivered by the
Indemnifying Party, then the Indemnified Party and the Indemnifying Party shall
negotiate in good faith for a period of thirty (30) Business Days from the date
the Indemnified Party receives such objection prior to commencing any Proceeding
with respect to such Claim for Indemnification.

8.6        Limitations on Indemnification.

(a)    Notwithstanding anything to the contrary in this Agreement, the right of
Buyer Indemnitees to indemnification in respect of Losses under Section 8.2
shall be subject to the following limitations:

(i)    Sellers shall have no liability to the Buyer Indemnitees pursuant to
Section 8.2(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.2(a) exceeds $216,250 (the “Deductible Amount”),
in which case Buyer Indemnitees shall have the right to seek indemnification for
Losses in excess of, but not including, the Deductible Amount; provided,
 however, that the limitation set forth in this Section 8.6(a)(i) shall not
apply to Losses arising out of or resulting from a breach of Sellers’
Fundamental Representations and Warranties; and

(ii)    in no event shall Sellers’ aggregate liability pursuant to
Section 8.2(a) exceed $10,000,000; provided,  however, that the limitation set
forth in this Section 8.6(a)(ii) shall not apply to Losses arising out of or
resulting from a breach of Sellers’ Fundamental Representations and Warranties.

(b)    The amount of any and all Losses shall be determined net of (i) any
amounts actually recovered by the Buyer Indemnitees or the Seller Indemnitees,
as applicable, under insurance policies or from other collateral sources (such
as contribution agreements or contractual indemnities of





-47-

--------------------------------------------------------------------------------

 



any Person that are contained outside of this Agreement) with respect to such
Losses and (ii) any Tax Benefits actually realized by the Buyer Indemnitees or
the Seller Indemnitees, as applicable, with respect to such Losses.  If an
Indemnified Party receives a Tax Benefit or recovers any amount under insurance
policies or from other collateral sources after an indemnification payment is
made to him, her, or it pursuant to this Article VIII, the Indemnified Party
shall promptly pay to the Indemnifying Party that made such indemnification
payment the amount of such Tax Benefit or recovered amount; provided that in no
event shall the amount of such payment to the Indemnifying Party exceed the
amount of such indemnification payment.  The determination of any Losses
pursuant to this subsection (b) shall reflect any increase in costs or
liabilities associated with any mitigating actions taken under insurance
policies.

(c)    If any Losses result from any matter that resulted in a reduction in the
Final Working Capital as determined pursuant to Section 2.4, then Buyer
Indemnitees’ recovery under Section 8.2 in respect of such Losses shall be
reduced by the amount of such reduction in the Final Working Capital.

Notwithstanding anything to the contrary in this Agreement, in exchange for the
retention of the deposits set forth on Section 1.1 of the Disclosure Schedule,
Buyers hereby agree to assume any repairs required to be performed by the tenant
under the Lease Agreement between GP East LLC, as lessor, and Braden
Manufacturing, L.L.C., as lessee, dated as of December 22, 2016, as memorialized
by a certain Memorandum of Lease dated December 22, 2016 and recorded on
December 28, 2016 in Book 56530, Page 360 with the Worchester County Register,
including, without limitation, the Initial Roof Repairs and the Future Roof
Repairs, as such terms are defined therein.  For the avoidance of doubt, it is
understood and agreed that the Buyer Indemnitees shall not have any right to
indemnification in respect of such repairs.

8.7        Special Indemnification by Sellers.  Notwithstanding any other
provision of this Article VIII (including for certainty that the limitations in
Section 8.6(a) shall not apply to the following), Sellers shall, jointly and
severally, indemnify the Buyer Indemnitees in respect of any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, or resulting from:

(a)    any liquidated damages for which Braden USA is or may become liable in
respect of any act or omission on or prior to the Closing Date;

(b)    any and all Taxes of the Acquired Companies for all Pre-Closing Taxable
Periods; or

(c)    any of the matters set forth on Section 8.7 of the Disclosure Schedule.

8.8        Exclusive Remedy; Waiver of Certain Damages.  Except (a) in the case
where a Party seeks to obtain specific performance pursuant to Section 6.16 or
Section 10.11, (b) for the Purchase Price adjustment procedures set forth in
Section 2.4, and (c) for claims arising out of fraud, from and after the Closing
the rights of the Parties to indemnification pursuant to the provisions of this
Article VIII shall be the sole and exclusive remedy for the Parties, and each
Party waives all other remedies with respect to any matter in any way arising
from or relating to this Agreement or its subject matter, including the
transactions contemplated by this Agreement.  Notwithstanding anything to the
contrary in this Agreement, in no event shall either Party be liable for
special, punitive, exemplary, incidental, consequential or indirect damages,
loss of future revenue or income, loss of reputation or opportunity, loss of
goodwill, diminution in value, or other damages based on any type of multiple,
whether based in contract, tort, strict liability, or otherwise; provided,
 however, that this sentence shall not limit a Party’s right to recover under
this Article VIII for any such Losses to the extent that such Party is required
to pay





-48-

--------------------------------------------------------------------------------

 



such Losses to a third party in connection with a matter for which such Party is
otherwise entitled to indemnification pursuant to this Article VIII.

8.9        Mitigation.  Subject to the provisions of this Article VIII, Buyers
shall (and shall cause the other Buyer Indemnitees to), and Sellers shall (and
shall cause the other Seller Indemnitees to), use commercially reasonable
efforts to mitigate all Losses, including using commercially reasonable efforts
to seek recovery under any insurance policies that may be applicable to any
Losses; provided that such Indemnified Party shall nevertheless be entitled to
bring a Claim for Indemnification under this Article VIII in respect of such
Losses.

8.10       Adjustments to Purchase Price.  All indemnification payments under
this Article VIII shall be deemed adjustments to the Purchase Price for all Tax
purposes.

Article IX
TERMINATION

9.1       Termination of Agreement.  The Parties may terminate this Agreement as
provided below:

(a)    Buyers and Sellers may terminate this Agreement by mutual written consent
at any time prior to the Closing;

(b)    Buyers or Sellers may terminate this Agreement if the Closing shall not
have occurred on or prior to October 31, 2017 (the “Termination Date”), and the
Party seeking to terminate this Agreement pursuant to this Section 9.1(b) shall
not have breached in any material respect any of its representations,
warranties, covenants, or agreements contained in this Agreement in any manner
that shall have contributed to or resulted in the failure of the Closing to
occur on or prior to the Termination Date;

(c)    Buyers may terminate this Agreement by giving written notice to Sellers
at any time prior to the Closing in the event (i) any Seller has breached any
representation, warranty, covenant, or agreement contained in this Agreement in
any material respect, which breach would cause any of the conditions set forth
in Sections 7.1(a) or (b) not to be satisfied and (ii) Buyers have notified
Sellers of such breach in writing and such breach is incapable of cure, or, if
such breach is capable of cure, the breach has continued without cure for a
period of five (5) Business Days after the notice of breach; provided that the
right to terminate this Agreement pursuant to this Section 9.1(c) shall not be
available to Buyers if any Buyer is then in material breach of any of its
representations, warranties, covenants, or agreements contained in this
Agreement;

(d)    Sellers may terminate this Agreement by giving written notice to Buyers
at any time prior to the Closing in the event (i) any Buyer has breached any
representation, warranty, covenant, or agreement contained in this Agreement in
any material respect, which breach would cause any of the conditions set forth
in Sections 7.2(a) or (b) not to be satisfied and (ii) Sellers has notified
Buyers of such breach in writing and such breach is incapable of cure, or, if
such breach is capable of cure, the breach has continued without cure for a
period of five (5) Business Days after the notice of breach; provided that the
right to terminate this Agreement pursuant to this Section 9.1(d) shall not be
available to Sellers if any Seller is then in material breach of any of its
representations, warranties, covenants, or agreements contained in this
Agreement; and

(e)    Buyers or Sellers may terminate this Agreement in the event that
(i) there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or





-49-

--------------------------------------------------------------------------------

 



otherwise prohibited or (ii) any Governmental Authority shall have issued a
Decree restraining or enjoining the transactions contemplated by this Agreement,
and such Decree shall have become final and non-appealable.

9.2       Effect of Termination.  If either Party terminates this Agreement in
accordance with Section 9.1, this Agreement shall thereupon become void and of
no further force or effect, and there shall be no liability or obligation on the
part of the Parties or any of their respective Affiliates, except:  (a) for
Article I  (Definitions), Section 6.7  (Expenses), Section 6.8
 (Confidentiality), Section 6.9  (No Public Announcement), this Section 9.2
 (Effect of Termination), and Article X  (Miscellaneous), each of which
provisions shall survive such termination and remain valid and binding
obligations of the Parties; and (b) with respect to any liabilities or damages
incurred or suffered by a Party as a result of (i) the failure of the other
Party to consummate the transactions contemplated by this Agreement if it is
obligated to do so hereunder, (ii) the willful failure of the other Party to
fulfill a condition to the performance of the obligations of such Party, or
(iii) the willful failure of the other Party to perform a covenant or agreement
hereunder applicable to it.

Article X
MISCELLANEOUS

10.1       No Third Party Beneficiaries.  Except for the provisions of
Section 6.10, this Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns.

10.2       Entire Agreement.  This Agreement, the Transition Services Agreement
and the Confidentiality Agreement constitute the entire agreement between the
Parties with respect to the subject matter of this Agreement, the Transition
Services Agreement and the Confidentiality Agreement, and supersede any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter of
this Agreement, the Transition Services Agreement or the Confidentiality
Agreement.

10.3       Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
Party; provided that any Seller may assign or otherwise grant a security
interest in all of its rights and interests hereunder to its lenders.

10.4       Counterparts; Signatures.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A manual signature on
this Agreement, an image of which shall have been transmitted electronically,
shall constitute an original signature for all purposes.  The delivery of copies
of this Agreement, including executed signature pages where required, by
electronic transmission will constitute effective delivery of this Agreement for
all purposes.

10.5       Headings.  The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

10.6       Notices.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing and shall be deemed duly
given when (a) delivered personally, (b) sent by electronic mail (with
confirmation receipt), (c) three (3) Business Days after sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
Business Day after being sent by a





-50-

--------------------------------------------------------------------------------

 



nationally recognized overnight delivery service (receipt requested), in each
case, to the appropriate addresses set forth below:

 

 

 

If to Sellers, to Sellers at:

 

 

 

Global Power Equipment Group Inc.

 

400 E. Las Colinas Boulevard, Suite No. 400

 

Irving, Texas 75039

 

Attn:  President; Secretary

 

Email:  tpagliara@globalpower.com;  cwheelock@globalpower.com 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Thompson Hine LLP

 

335 Madison Avenue, 12th Floor

 

New York, New York 10017

 

Attn:  Stuart Welburn

 

Email:  Stuart.Welburn@ThompsonHine.com 

 

 

 

If to Buyers, to Buyers at:

 

 

 

4000 – 4th Street S.E.

 

Suite 222

 

Calgary, Alberta T2G 2W3

 

Attn:  President

 

Email:  harry.wong@innova-gl.com 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Stikeman Elliott LLP

 

4300, 888 – 3rd Street S.W.

 

Calgary, Alberta, Canada T2P 5C5

 

Attn:  Leland P. Corbett

 

Email:  lcorbett@stikeman.com 

 

Either Party may change the address to which communications under this Agreement
are to be delivered by giving the other Party notice in the manner set forth in
this Section 10.6.

10.7       Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement shall be valid unless the same shall be in a writing referring to
this Agreement signed by Buyers and Seller.  No waiver by either Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent
occurrence.

10.8       Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.





-51-

--------------------------------------------------------------------------------

 



10.9      Construction.  Any reference to any federal, state, local, or foreign
Law or Decree shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The word
“including” (and variations thereof) shall mean “including, without
limitation.”  All accounting terms used in this Agreement shall have the
meanings given to them in accordance with GAAP.  Unless otherwise specified, all
monetary amounts set forth in this Agreement are in U.S. Dollars and the
conversion rates for any currency amounts that are not denominated in U.S.
dollars shall be based on the exchange rate as of the opening of business on the
Closing Date as published by Wells Fargo Bank, NA.  All words used in this
Agreement will be construed to be of such gender or singular or plural as the
circumstances require.  All references to “Article” or “Section” shall be deemed
to refer to the provisions of this Agreement unless otherwise expressly
provided.  The words “this Agreement,” “hereof,” “hereunder,” “herein,”
“hereby,” or words of similar import shall refer to this Agreement as a whole
and not to a particular article, section, subsection, clause, or other
subdivision of this Agreement, unless the context otherwise requires.  The
Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring either
Party by virtue of the authorship of any of the provisions of this Agreement.

10.10     Incorporation of Exhibits and Schedules.  The Exhibits and Disclosure
Schedule identified in this Agreement are incorporated into this Agreement by
reference and made a part of this Agreement.

10.11     Specific Performance.  Each Party acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each Party agrees that the other Party
shall be entitled, in addition to any other remedy at law or in equity, to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy.  Each Party hereby waives any requirement for securing or posting of
any bond in connection with such remedy.

10.12     Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the Laws of any jurisdiction other than the State of Delaware.

10.13     Submission to Jurisdiction; Waiver of Jury Trial.

(a)    Any Proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal and state
courts located in the State of Delaware, and each Party irrevocably submits to
the exclusive jurisdiction of such courts in any Proceeding.  Service of
process, summons, notice, or other document by mail to such Party’s address set
forth herein shall be effective service of process for any Proceeding brought in
any such court.  The Parties irrevocably and unconditionally waive any objection
to the laying of venue of any Proceeding in such courts and irrevocably waive
and agree not to plead or claim in any such court that any such Proceeding
brought in any such court has been brought in an inconvenient forum.

(b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES
AND





-52-

--------------------------------------------------------------------------------

 



ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A PROCEEDING, (B) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.13(b).

10.14    Disclosure Schedule.  The specification of any dollar amount in the
representations and warranties contained in this Agreement or the inclusion of
any specific item in the Disclosure Schedule is not intended to imply that such
amounts (or higher or lower amounts) or such items are or are not material, and
no Party shall use the fact of the setting of such amounts or the fact of the
inclusion of any such item in the Disclosure Schedule in any dispute, claim, or
controversy as to whether any obligation, item, or matter not described herein
or included in the Disclosure Schedule is or is not material for purposes of
this Agreement.  Any item of information, matter, or document disclosed or
referenced in, or attached to, the Disclosure Schedule shall not (a) be used as
a basis for interpreting the terms “material,” “Material Adverse Change,”
“Material Adverse Effect” or other similar terms in this Agreement or to
establish a standard of materiality, (b) represent a determination that such
item or matter did not arise in the ordinary course of business, or
(c) constitute, or be deemed to constitute, an admission to any third party
concerning such item or matter.  The inclusion of any item or matter in any part
of the Disclosure Schedule with respect to a representation and warranty shall
also be deemed to be an inclusion for the purposes of any other representation
and warranty to which it is reasonably apparent that such item or matter
relates.

[signature page follows]

 



-53-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first above written.

 

SELLERS: 

 

 

 

Global Power Equipment Group Inc.

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

Name: Tracy D. Pagliara

 

Title:   Co-President and Co-Chief Executive  Officer

 

 

 

 

 

BRADEN HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name: Erin Gonzalez

 

Title:   President and Treasurer

 

 

 

 

 

GPEG C.V.

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name: Erin Gonzalez

 

Title:   President and Treasurer; Manager

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BUYERS:

 

 

 

INNOVA GLOBAL EUROPE B.V.

 

 

 

 

 

By:

/s/ Harold Wong

 

Name: Harold Wong

 

Title:   Managing Director

 

 

 

 

 

INNOVA GLOBAL INC.

 

 

 

 

 

By:

/s/ Harold Wong

 

Name: Harold Wong

 

Title:   President and Chief Executive Officer

 

 

 

 

 

INNOVA GLOBAL OPERATING LTD.

 

 

 

 

 

By:

/s/ Harold Wong

 

Name: Harold Wong

 

Title:   President and Chief Executive Officer

 

 

 

 

 

1938247 ALBERTA LTD.

 

 

 

 

 

By:

/s/ Harold Wong

 

Name: Harold Wong

 

Title:   President and Chief Executive Officer

 





 

--------------------------------------------------------------------------------

 



SCHEDULE I

SELLERS; SECURITIES

Seller

Acquired Company

Number of Securities Held by Such Seller

 

 

 

Global Power Equipment Group Inc.

Braden Manufacturing, L.L.C.

100 membership units

 

 

 

Global Power Equipment Group Inc.

Global Power Equipment Group (Hong Kong) Limited

1,000 ordinary shares

 

 

 

GPEG C.V.

Global Power Netherlands BV

100% of the equity interests

 

 

 

Global Power Equipment Group Inc.

GPEG Mexico Distributing, SA de CV

1 common share, Class “I”

 

 

 

Braden Holdings, LLC

GPEG Mexico Distributing, SA de CV

49,999 common shares, Class “I”

 

 

 

Global Power Equipment Group Inc.

Global Power Technical Services, Inc.

1 share of common stock

 

 

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE II

SECURITIES TO BE PURCHASED BY EACH BUYER

Buyer

Acquired Company

Seller

 

 

 

Innova Global Inc.

Braden Manufacturing, L.L.C.

Global Power Equipment Group Inc.

 

 

 

Innova Global Operating Ltd.

Global Power Equipment Group (Hong Kong) Limited

Global Power Equipment Group Inc.

 

 

 

Innova Global Europe B.V.

Global Power Netherlands BV

GPEG C.V.

 

 

 

Innova Global Operating Ltd.

GPEG Mexico Distributing, SA de CV

Global Power Equipment Group Inc.

 

 

 

1938247 Alberta Ltd.

GPEG Mexico Distributing, SA de CV

Braden Holdings, LLC

 

 

 

Innova Global Operating Ltd.

Global Power Technical Services, Inc.

Global Power Equipment Group Inc.

 

 

 

 

 

--------------------------------------------------------------------------------